UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02652 Name of Registrant: Vanguard Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Item 1: Schedule of Investments Vanguard 500 Index Fund Schedule of Investments As of March 31, 2013 Market Value Shares ($000) Common Stocks (99.6%) 1 Consumer Discretionary (11.6%) Comcast Corp. Class A 23,788,624 999,360 Home Depot Inc. 14,214,588 991,894 Walt Disney Co. 17,164,138 974,923 McDonald's Corp. 9,533,466 950,391 * Amazon.com Inc. 3,457,079 921,277 News Corp. Class A 19,011,180 580,221 Time Warner Inc. 8,886,978 512,068 Ford Motor Co. 37,288,406 490,342 Target Corp. 6,187,088 423,506 NIKE Inc. Class B 6,897,614 407,028 Starbucks Corp. 7,123,567 405,758 Lowe's Cos. Inc. 10,552,725 400,159 * priceline.com Inc. 474,165 326,192 TJX Cos. Inc. 6,933,039 324,120 * DIRECTV 5,448,670 308,449 Yum! Brands Inc. 4,285,103 308,270 Time Warner Cable Inc. 2,809,550 269,885 Viacom Inc. Class B 4,329,300 266,555 CBS Corp. Class B 5,562,853 259,730 Johnson Controls Inc. 6,505,996 228,165 * Discovery Communications Inc. Class A 2,331,828 183,608 Macy's Inc. 3,757,532 157,215 Omnicom Group Inc. 2,484,992 146,366 * Dollar General Corp. 2,874,573 145,396 Carnival Corp. 4,222,993 144,849 Mattel Inc. 3,275,010 143,413 VF Corp. 838,388 140,640 * Bed Bath & Beyond Inc. 2,149,737 138,486 * AutoZone Inc. 345,392 137,041 Coach Inc. 2,669,191 133,433 Ross Stores Inc. 2,113,985 128,150 Delphi Automotive plc 2,787,487 123,764 Starwood Hotels & Resorts Worldwide Inc. 1,841,502 117,359 Genuine Parts Co. 1,472,290 114,839 Harley-Davidson Inc. 2,149,387 114,562 * O'Reilly Automotive Inc. 1,058,153 108,514 * Dollar Tree Inc. 2,159,840 104,601 L Brands Inc. 2,275,116 101,607 * Netflix Inc. 532,293 100,822 Gap Inc. 2,825,883 100,036 Ralph Lauren Corp. Class A 577,778 97,824 Marriott International Inc. Class A 2,315,955 97,803 * Chipotle Mexican Grill Inc. Class A 294,989 96,128 Wynn Resorts Ltd. 758,391 94,920 Kohl's Corp. 2,011,638 92,797 * CarMax Inc. 2,169,072 90,450 Whirlpool Corp. 746,695 88,453 Staples Inc. 6,405,961 86,032 * BorgWarner Inc. 1,099,469 85,033 Wyndham Worldwide Corp. 1,298,883 83,752 PVH Corp. 742,548 79,312 Tiffany & Co. 1,132,823 78,776 Nordstrom Inc. 1,423,292 78,608 H&R Block Inc. 2,579,074 75,876 Newell Rubbermaid Inc. 2,722,636 71,061 * PulteGroup Inc. 3,234,619 65,469 Lennar Corp. Class A 1,569,927 65,121 D.R. Horton Inc. 2,657,934 64,588 Darden Restaurants Inc. 1,229,602 63,546 PetSmart Inc. 1,021,640 63,444 Best Buy Co. Inc. 2,528,265 56,001 * TripAdvisor Inc. 1,046,128 54,943 Family Dollar Stores Inc. 913,872 53,964 Expedia Inc. 888,139 53,297 Scripps Networks Interactive Inc. Class A 818,099 52,636 Comcast Corp. 1,304,720 51,693 Interpublic Group of Cos. Inc. 3,934,933 51,272 * Fossil Inc. 507,746 49,048 ^ Hasbro Inc. 1,088,816 47,843 Gannett Co. Inc. 2,183,676 47,757 Leggett & Platt Inc. 1,356,917 45,837 International Game Technology 2,512,857 41,462 * Urban Outfitters Inc. 1,040,205 40,297 Abercrombie & Fitch Co. 756,383 34,945 ^ Garmin Ltd. 1,041,333 34,406 ^ GameStop Corp. Class A 1,152,398 32,233 Cablevision Systems Corp. Class A 2,039,422 30,510 * Goodyear Tire & Rubber Co. 2,333,588 29,427 Harman International Industries Inc. 646,184 28,839 JC Penney Co. Inc. 1,354,489 20,466 Washington Post Co. Class B 43,004 19,223 * Apollo Group Inc. Class A 950,846 16,535 * AutoNation Inc. 367,489 16,078 Consumer Staples (10.9%) Procter & Gamble Co. 25,969,497 2,001,209 Coca-Cola Co. 36,437,882 1,473,548 Philip Morris International Inc. 15,665,414 1,452,341 Wal-Mart Stores Inc. 15,901,472 1,189,907 PepsiCo Inc. 14,667,120 1,160,316 Altria Group Inc. 19,107,571 657,109 CVS Caremark Corp. 11,704,902 643,653 Mondelez International Inc. Class A 16,906,115 517,496 Colgate-Palmolive Co. 4,179,602 493,318 Costco Wholesale Corp. 4,141,646 439,470 Walgreen Co. 8,176,483 389,855 Kimberly-Clark Corp. 3,685,139 361,070 General Mills Inc. 6,147,221 303,119 Kraft Foods Group Inc. 5,633,312 290,285 HJ Heinz Co. 3,048,563 220,320 Archer-Daniels-Midland Co. 6,261,415 211,198 Sysco Corp. 5,571,283 195,942 Kroger Co. 4,929,076 163,350 Kellogg Co. 2,373,711 152,938 Mead Johnson Nutrition Co. 1,925,192 149,106 Estee Lauder Cos. Inc. Class A 2,278,919 145,919 Lorillard Inc. 3,606,259 145,513 Whole Foods Market Inc. 1,638,449 142,135 ConAgra Foods Inc. 3,934,138 140,881 Reynolds American Inc. 3,058,592 136,077 Hershey Co. 1,427,309 124,932 Clorox Co. 1,245,074 110,226 Brown-Forman Corp. Class B 1,440,810 102,874 JM Smucker Co. 1,019,624 101,106 Beam Inc. 1,524,073 96,840 McCormick & Co. Inc. 1,261,339 92,772 Coca-Cola Enterprises Inc. 2,494,510 92,097 Dr Pepper Snapple Group Inc. 1,935,977 90,894 Avon Products Inc. 4,109,266 85,185 Campbell Soup Co. 1,703,746 77,282 Molson Coors Brewing Co. Class B 1,483,722 72,599 * Constellation Brands Inc. Class A 1,449,276 69,044 Tyson Foods Inc. Class A 2,696,502 66,927 * Monster Beverage Corp. 1,369,336 65,372 Safeway Inc. 2,277,622 60,015 Hormel Foods Corp. 1,277,620 52,791 * Dean Foods Co. 1,767,586 32,046 Energy (10.9%) Exxon Mobil Corp. 42,595,195 3,838,253 Chevron Corp. 18,469,056 2,194,493 Schlumberger Ltd. 12,627,701 945,689 ConocoPhillips 11,607,883 697,634 Occidental Petroleum Corp. 7,658,015 600,159 Anadarko Petroleum Corp. 4,758,861 416,162 Phillips 66 5,908,680 413,430 Halliburton Co. 8,858,664 357,979 EOG Resources Inc. 2,583,601 330,882 Apache Corp. 3,724,524 287,384 National Oilwell Varco Inc. 4,056,124 286,971 Marathon Petroleum Corp. 3,150,949 282,325 Williams Cos. Inc. 6,479,426 242,719 Valero Energy Corp. 5,256,834 239,133 Kinder Morgan Inc. 6,006,280 232,323 Marathon Oil Corp. 6,728,363 226,880 Devon Energy Corp. 3,589,780 202,535 Hess Corp. 2,824,985 202,297 Noble Energy Inc. 1,707,112 197,445 Spectra Energy Corp. 6,352,220 195,331 Baker Hughes Inc. 4,200,531 194,947 Pioneer Natural Resources Co. 1,258,414 156,358 * Cameron International Corp. 2,356,146 153,621 Cabot Oil & Gas Corp. 2,000,438 135,250 Ensco plc Class A 2,209,687 132,581 Range Resources Corp. 1,548,087 125,457 * Southwestern Energy Co. 3,336,995 124,336 * FMC Technologies Inc. 2,259,943 122,918 Murphy Oil Corp. 1,722,138 109,752 Chesapeake Energy Corp. 4,950,098 101,031 EQT Corp. 1,431,176 96,962 Noble Corp. 2,402,440 91,653 Tesoro Corp. 1,306,401 76,490 CONSOL Energy Inc. 2,168,756 72,979 * Denbury Resources Inc. 3,550,598 66,219 Helmerich & Payne Inc. 1,010,524 61,339 Peabody Energy Corp. 2,563,133 54,210 QEP Resources Inc. 1,697,378 54,044 Diamond Offshore Drilling Inc. 660,698 45,958 Nabors Industries Ltd. 2,765,774 44,861 * Rowan Cos. plc Class A 1,181,047 41,762 * WPX Energy Inc. 1,902,989 30,486 * Newfield Exploration Co. 1,285,952 28,831 Financials (15.8%) JPMorgan Chase & Co. 36,387,381 1,726,945 Wells Fargo & Co. 46,601,992 1,723,808 * Berkshire Hathaway Inc. Class B 15,811,488 1,647,557 Citigroup Inc. 28,889,188 1,278,058 Bank of America Corp. 102,867,094 1,252,921 American Express Co. 9,136,609 616,356 Goldman Sachs Group Inc. 4,162,101 612,453 US Bancorp 17,715,056 601,072 * American International Group Inc. 14,035,301 544,850 Simon Property Group Inc. 2,982,115 472,844 MetLife Inc. 10,396,705 395,283 PNC Financial Services Group Inc. 5,023,812 334,083 Bank of New York Mellon Corp. 11,061,249 309,604 BlackRock Inc. 1,195,688 307,148 Capital One Financial Corp. 5,535,412 304,171 Travelers Cos. Inc. 3,593,271 302,517 American Tower Corporation 3,756,327 288,937 ACE Ltd. 3,225,941 287,012 Morgan Stanley 13,051,817 286,879 Prudential Financial Inc. 4,420,863 260,787 State Street Corp. 4,343,630 256,665 Aflac Inc. 4,446,868 231,326 Allstate Corp. 4,539,295 222,743 Chubb Corp. 2,481,166 217,176 HCP Inc. 4,310,511 214,922 Discover Financial Services 4,709,885 211,191 Public Storage 1,371,469 208,902 BB&T Corp. 6,653,469 208,852 Ventas Inc. 2,775,654 203,178 Franklin Resources Inc. 1,313,404 198,074 Marsh & McLennan Cos. Inc. 5,213,602 197,960 Charles Schwab Corp. 10,449,333 184,849 T. Rowe Price Group Inc. 2,462,610 184,376 Aon plc 2,962,404 182,188 CME Group Inc. 2,917,845 179,126 Prologis Inc. 4,400,191 175,920 Health Care REIT Inc. 2,479,961 168,414 Equity Residential 3,045,669 167,695 Weyerhaeuser Co. 5,184,500 162,690 * Berkshire Hathaway Inc. Class A 1,019 159,249 SunTrust Banks Inc. 5,123,259 147,601 Boston Properties Inc. 1,441,548 145,683 Ameriprise Financial Inc. 1,934,301 142,461 McGraw-Hill Cos. Inc. 2,669,369 139,021 AvalonBay Communities Inc. 1,081,692 137,018 Fifth Third Bancorp 8,320,466 135,707 Vornado Realty Trust 1,610,306 134,686 Progressive Corp. 5,281,683 133,468 Loews Corp. 2,943,057 129,701 Invesco Ltd. 4,191,569 121,388 Host Hotels & Resorts Inc. 6,908,070 120,822 M&T Bank Corp. 1,162,578 119,932 Northern Trust Corp. 2,068,968 112,883 * IntercontinentalExchange Inc. 690,637 112,622 Regions Financial Corp. 13,435,792 110,039 Hartford Financial Services Group Inc. 4,150,586 107,085 Moody's Corp. 1,842,042 98,218 NYSE Euronext 2,309,982 89,258 Principal Financial Group Inc. 2,621,943 89,225 SLM Corp. 4,309,912 88,267 KeyCorp 8,782,475 87,473 Kimco Realty Corp. 3,877,758 86,862 XL Group plc Class A 2,804,169 84,966 Lincoln National Corp. 2,580,557 84,152 Plum Creek Timber Co. Inc. 1,543,116 80,551 Leucadia National Corp. 2,788,392 76,486 * CBRE Group Inc. Class A 2,891,871 73,020 Unum Group 2,564,825 72,456 Cincinnati Financial Corp. 1,396,771 65,914 Comerica Inc. 1,784,264 64,144 Huntington Bancshares Inc. 8,006,473 59,168 Torchmark Corp. 890,385 53,245 * Genworth Financial Inc. Class A 4,682,055 46,821 Zions Bancorporation 1,750,449 43,744 People's United Financial Inc. 3,218,501 43,257 Apartment Investment & Management Co. Class A 1,385,991 42,494 Hudson City Bancorp Inc. 4,518,498 39,040 NASDAQ OMX Group Inc. 1,118,313 36,121 Legg Mason Inc. 1,091,074 35,078 Assurant Inc. 749,352 33,728 * E*TRADE Financial Corp. 2,711,484 29,040 First Horizon National Corp. 2,315,103 24,725 Health Care (12.5%) Johnson & Johnson 26,574,830 2,166,646 Pfizer Inc. 68,345,577 1,972,453 Merck & Co. Inc. 28,733,373 1,270,877 Amgen Inc. 7,115,307 729,390 * Gilead Sciences Inc. 14,473,295 708,178 Bristol-Myers Squibb Co. 15,566,182 641,171 AbbVie Inc. 15,027,250 612,811 UnitedHealth Group Inc. 9,743,891 557,448 Eli Lilly & Co. 9,490,675 538,975 Abbott Laboratories 14,932,348 527,411 * Celgene Corp. 3,981,076 461,447 Medtronic Inc. 9,614,975 451,519 * Express Scripts Holding Co. 7,781,386 448,597 * Biogen Idec Inc. 2,246,681 433,407 Baxter International Inc. 5,190,175 377,014 Allergan Inc. 2,923,926 326,398 Covidien plc 4,487,755 304,449 Thermo Fisher Scientific Inc. 3,400,026 260,068 McKesson Corp. 2,214,194 239,044 WellPoint Inc. 2,890,615 191,445 * Intuitive Surgical Inc. 381,462 187,370 Stryker Corp. 2,749,112 179,352 Becton Dickinson and Co. 1,844,113 176,316 * Alexion Pharmaceuticals Inc. 1,855,732 170,987 Cigna Corp. 2,718,340 169,543 Aetna Inc. 3,118,480 159,417 Agilent Technologies Inc. 3,298,521 138,439 Cardinal Health Inc. 3,240,288 134,861 * Cerner Corp. 1,391,478 131,843 Zimmer Holdings Inc. 1,609,887 121,096 AmerisourceBergen Corp. Class A 2,188,143 112,580 * Actavis Inc. 1,215,324 111,943 * Mylan Inc. 3,760,187 108,820 St. Jude Medical Inc. 2,689,035 108,745 * Life Technologies Corp. 1,635,693 105,715 Humana Inc. 1,505,256 104,028 * Boston Scientific Corp. 12,906,029 100,796 Perrigo Co. 839,922 99,724 * DaVita HealthCare Partners Inc. 802,483 95,166 * Edwards Lifesciences Corp. 1,084,734 89,122 Quest Diagnostics Inc. 1,504,148 84,909 * Forest Laboratories Inc. 2,227,571 84,737 * Laboratory Corp. of America Holdings 885,015 79,828 * Waters Corp. 816,448 76,673 * Varian Medical Systems Inc. 1,037,379 74,691 * CareFusion Corp. 2,115,992 74,039 CR Bard Inc. 723,149 72,879 Coventry Health Care Inc. 1,279,501 60,175 DENTSPLY International Inc. 1,357,886 57,602 * Hospira Inc. 1,572,561 51,627 * Tenet Healthcare Corp. 991,090 47,156 PerkinElmer Inc. 1,081,081 36,368 Patterson Cos. Inc. 795,507 30,261 Industrials (10.1%) General Electric Co. 98,855,150 2,285,531 United Technologies Corp. 8,017,361 749,062 3M Co. 6,034,937 641,574 Union Pacific Corp. 4,461,652 635,384 United Parcel Service Inc. Class B 6,798,335 583,977 Honeywell International Inc. 7,451,413 561,464 Boeing Co. 6,469,918 555,442 Caterpillar Inc. 6,227,563 541,611 Emerson Electric Co. 6,864,725 383,532 Danaher Corp. 5,512,191 342,583 Deere & Co. 3,703,509 318,428 Eaton Corp. plc 4,478,860 274,330 FedEx Corp. 2,780,344 273,030 Precision Castparts Corp. 1,392,417 264,030 Lockheed Martin Corp. 2,545,528 245,694 Illinois Tool Works Inc. 3,948,632 240,630 CSX Corp. 9,704,888 239,031 Norfolk Southern Corp. 2,990,272 230,490 General Dynamics Corp. 3,158,666 222,718 Cummins Inc. 1,678,411 194,377 Raytheon Co. 3,093,356 181,858 PACCAR Inc. 3,360,603 169,912 Waste Management Inc. 4,157,575 163,019 Northrop Grumman Corp. 2,254,536 158,156 Ingersoll-Rand plc 2,620,160 144,135 Tyco International Ltd. 4,430,376 141,772 Fastenal Co. 2,566,104 131,769 Parker Hannifin Corp. 1,417,982 129,859 WW Grainger Inc. 568,377 127,873 Stanley Black & Decker Inc. 1,523,377 123,348 Dover Corp. 1,660,514 121,018 Roper Industries Inc. 940,187 119,695 Rockwell Automation Inc. 1,329,006 114,760 ADT Corp. 2,207,820 108,051 Pentair Ltd. 1,959,779 103,378 Fluor Corp. 1,544,965 102,478 Southwest Airlines Co. 6,921,627 93,304 Republic Services Inc. Class A 2,826,422 93,272 C.H. Robinson Worldwide Inc. 1,531,187 91,044 * Stericycle Inc. 818,466 86,905 Rockwell Collins Inc. 1,298,313 81,950 Textron Inc. 2,581,368 76,951 Flowserve Corp. 457,525 76,732 Pall Corp. 1,056,190 72,212 Expeditors International of Washington Inc. 1,963,073 70,101 * Jacobs Engineering Group Inc. 1,239,454 69,707 L-3 Communications Holdings Inc. 854,711 69,163 Masco Corp. 3,389,831 68,644 Equifax Inc. 1,145,268 65,956 Joy Global Inc. 1,009,677 60,096 * Quanta Services Inc. 2,026,844 57,927 Iron Mountain Inc. 1,590,584 57,754 Robert Half International Inc. 1,326,760 49,793 Xylem Inc. 1,768,990 48,753 Snap-on Inc. 553,909 45,808 Cintas Corp. 995,892 43,949 Avery Dennison Corp. 951,554 40,983 Dun & Bradstreet Corp. 388,673 32,513 Ryder System Inc. 489,572 29,252 ^ Pitney Bowes Inc. 1,914,744 28,453 Information Technology (17.9%) Apple Inc. 8,927,493 3,951,576 International Business Machines Corp. 9,959,757 2,124,416 Microsoft Corp. 71,668,765 2,050,443 * Google Inc. Class A 2,538,561 2,015,694 Oracle Corp. 35,106,612 1,135,348 QUALCOMM Inc. 16,334,079 1,093,567 Cisco Systems Inc. 50,690,469 1,059,938 Intel Corp. 47,021,068 1,027,410 Visa Inc. Class A 4,902,883 832,706 * eBay Inc. 11,093,295 601,478 Mastercard Inc. Class A 1,003,780 543,175 * EMC Corp. 20,006,640 477,959 Accenture plc Class A 6,125,672 465,367 Hewlett-Packard Co. 18,564,335 442,574 Texas Instruments Inc. 10,503,152 372,652 Automatic Data Processing Inc. 4,611,100 299,814 * Salesforce.com Inc. 1,280,979 229,077 * Cognizant Technology Solutions Corp. Class A 2,869,200 219,809 * Yahoo! Inc. 9,213,842 216,802 * Adobe Systems Inc. 4,742,177 206,332 Dell Inc. 13,884,614 198,967 Corning Inc. 13,998,718 186,603 Intuit Inc. 2,648,863 173,898 Broadcom Corp. Class A 4,977,078 172,555 Motorola Solutions Inc. 2,623,555 167,986 TE Connectivity Ltd. 3,995,600 167,535 * Symantec Corp. 6,552,606 161,718 Applied Materials Inc. 11,409,552 153,801 Analog Devices Inc. 2,908,721 135,226 * Citrix Systems Inc. 1,772,043 127,871 * SanDisk Corp. 2,299,090 126,450 * NetApp Inc. 3,426,090 117,035 Amphenol Corp. Class A 1,518,107 113,327 * Fiserv Inc. 1,269,181 111,472 Seagate Technology plc 3,036,336 111,008 Fidelity National Information Services Inc. 2,787,293 110,433 Paychex Inc. 3,077,344 107,922 Altera Corp. 3,039,809 107,822 Western Digital Corp. 2,059,384 103,546 Xerox Corp. 11,635,119 100,062 * Micron Technology Inc. 9,713,017 96,936 Xilinx Inc. 2,486,364 94,904 * Red Hat Inc. 1,836,666 92,862 * Teradata Corp. 1,576,084 92,217 * Juniper Networks Inc. 4,900,846 90,862 * Autodesk Inc. 2,136,072 88,092 Linear Technology Corp. 2,210,823 84,829 KLA-Tencor Corp. 1,579,426 83,299 Western Union Co. 5,406,791 81,318 CA Inc. 3,163,866 79,634 NVIDIA Corp. 5,939,886 76,149 Computer Sciences Corp. 1,459,182 71,836 * VeriSign Inc. 1,450,413 68,576 Microchip Technology Inc. 1,857,409 68,278 * F5 Networks Inc. 747,179 66,559 * Lam Research Corp. 1,543,613 63,998 * Akamai Technologies Inc. 1,690,952 59,674 * BMC Software Inc. 1,249,725 57,900 * Electronic Arts Inc. 2,852,707 50,493 Harris Corp. 1,072,386 49,694 Molex Inc. 1,312,013 38,416 Total System Services Inc. 1,527,574 37,853 SAIC Inc. 2,697,617 36,553 FLIR Systems Inc. 1,378,076 35,844 * LSI Corp. 5,225,995 35,432 Jabil Circuit Inc. 1,748,823 32,318 * JDS Uniphase Corp. 2,235,749 29,892 * Teradyne Inc. 1,809,820 29,355 * First Solar Inc. 570,945 15,393 *,^ Advanced Micro Devices Inc. 5,761,804 14,693 Molex Inc. Class A 4,051 98 Materials (3.4%) Monsanto Co. 5,094,011 538,080 EI du Pont de Nemours & Co. 8,882,182 436,648 Dow Chemical Co. 11,449,807 364,562 Praxair Inc. 2,815,892 314,085 Freeport-McMoRan Copper & Gold Inc. 9,027,163 298,799 LyondellBasell Industries NV Class A 3,609,913 228,471 Ecolab Inc. 2,523,876 202,364 Newmont Mining Corp. 4,722,728 197,835 International Paper Co. 4,194,767 195,392 PPG Industries Inc. 1,357,964 181,886 Air Products & Chemicals Inc. 1,973,746 171,953 Mosaic Co. 2,630,390 156,797 Nucor Corp. 3,020,028 139,374 Sherwin-Williams Co. 815,915 137,800 CF Industries Holdings Inc. 598,979 114,028 Eastman Chemical Co. 1,463,692 102,268 Sigma-Aldrich Corp. 1,145,147 88,955 Alcoa Inc. 10,165,671 86,611 FMC Corp. 1,308,751 74,638 Ball Corp. 1,420,716 67,598 Airgas Inc. 649,656 64,420 Vulcan Materials Co. 1,234,885 63,843 MeadWestvaco Corp. 1,669,715 60,611 International Flavors & Fragrances Inc. 775,385 59,449 Sealed Air Corp. 1,849,397 44,589 * Owens-Illinois Inc. 1,559,098 41,550 Bemis Co. Inc. 979,121 39,517 Allegheny Technologies Inc. 1,021,874 32,404 ^ Cliffs Natural Resources Inc. 1,440,645 27,387 ^ United States Steel Corp. 1,372,237 26,759 Telecommunication Services (3.0%) AT&T Inc. 52,208,127 1,915,516 Verizon Communications Inc. 27,173,316 1,335,569 CenturyLink Inc. 5,949,882 209,020 * Crown Castle International Corp. 2,787,279 194,106 * Sprint Nextel Corp. 28,624,666 177,759 ^ Windstream Corp. 5,611,084 44,608 ^ Frontier Communications Corp. 9,488,751 37,765 * MetroPCS Communications Inc. 3,043,048 33,169 Utilities (3.5%) Duke Energy Corp. 6,699,132 486,290 Southern Co. 8,261,296 387,620 Dominion Resources Inc. 5,478,999 318,768 NextEra Energy Inc. 4,029,771 313,033 Exelon Corp. 8,128,690 280,277 American Electric Power Co. Inc. 4,617,370 224,543 PG&E Corp. 4,170,360 185,706 PPL Corp. 5,541,484 173,504 Sempra Energy 2,151,270 171,972 Consolidated Edison Inc. 2,784,630 169,946 FirstEnergy Corp. 3,976,318 167,801 Public Service Enterprise Group Inc. 4,810,494 165,192 Edison International 3,097,196 155,851 Xcel Energy Inc. 4,641,659 137,857 Northeast Utilities 2,988,118 129,864 DTE Energy Co. 1,640,362 112,102 Entergy Corp. 1,693,115 107,073 CenterPoint Energy Inc. 4,065,352 97,406 Wisconsin Energy Corp. 2,176,987 93,371 ONEOK Inc. 1,948,173 92,869 NiSource Inc. 2,958,244 86,795 NRG Energy Inc. 3,072,075 81,379 Ameren Corp. 2,306,502 80,774 AES Corp. 5,884,109 73,963 CMS Energy Corp. 2,517,888 70,350 SCANA Corp. 1,258,651 64,393 Pinnacle West Capital Corp. 1,043,376 60,401 AGL Resources Inc. 1,120,355 46,999 Pepco Holdings Inc. 2,186,422 46,789 Integrys Energy Group Inc. 745,135 43,337 TECO Energy Inc. 1,941,542 34,598 Total Common Stocks (Cost $82,308,527) Coupon Temporary Cash Investments (0.6%) 1 Money Market Fund (0.6%) 2,3 Vanguard Market Liquidity Fund 0.147% 793,598,000 793,598 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.100% 4/3/13 10,000 10,000 5,6 Federal Home Loan Bank Discount Notes 0.085% 4/19/13 15,000 14,999 5,6 Federal Home Loan Bank Discount Notes 0.140% 5/29/13 10,000 9,997 4,5 Freddie Mac Discount Notes 0.130% 9/16/13 4,100 4,097 Total Temporary Cash Investments (Cost $832,692) Total Investments (100.2%) (Cost $83,141,219) Other Assets and Liabilities-Net (-0.2%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $94,428,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $98,464,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $31,310,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. REIT—Real Estate Investment Trust. 500 Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 132,911,312 — — Temporary Cash Investments 793,598 39,093 — Futures Contracts—Assets 1 2,905 — — Futures Contracts—Liabilities 1 (295) — — Total 133,707,520 39,093 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). 500 Index Fund At March 31, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2013 1,554 607,109 5,018 E-mini S&P 500 Index June 2013 50 3,907 15 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2013, the cost of investment securities for tax purposes was $83,141,219,000. Net unrealized appreciation of investment securities for tax purposes was $50,602,784,000, consisting of unrealized gains of $57,421,615,000 on securities that had risen in value since their purchase and $6,818,831,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Extended Market Index Fund Schedule of Investments As of March 31, 2013 Market Value Shares ($000) Common Stocks (99.6%) 1 Consumer Discretionary (15.1%) * General Motors Co. 6,567,941 182,720 Las Vegas Sands Corp. 3,040,307 171,321 * Liberty Media Corp. 958,163 106,960 *,^ Liberty Global Inc. 1,394,360 95,695 Sirius XM Radio Inc. 27,608,249 85,033 * Charter Communications Inc. Class A 720,775 75,090 DISH Network Corp. Class A 1,744,339 66,110 Tractor Supply Co. 593,808 61,833 * Mohawk Industries Inc. 499,385 56,490 * LKQ Corp. 2,562,014 55,749 Advance Auto Parts Inc. 632,469 52,274 * TRW Automotive Holdings Corp. 922,055 50,713 Polaris Industries Inc. 546,612 50,556 * Liberty Global Inc. Class A 677,847 49,754 Signet Jewelers Ltd. 694,007 46,498 Lear Corp. 821,804 45,092 Foot Locker Inc. 1,294,256 44,315 * Toll Brothers Inc. 1,289,355 44,148 * NVR Inc. 39,989 43,193 * MGM Resorts International 3,192,724 41,984 Royal Caribbean Cruises Ltd. 1,242,082 41,262 * Ulta Salon Cosmetics & Fragrance Inc. 508,242 41,254 * Jarden Corp. 951,634 40,778 Dick's Sporting Goods Inc. 842,567 39,853 * Panera Bread Co. Class A 240,944 39,814 * Sally Beauty Holdings Inc. 1,333,504 39,178 * Hanesbrands Inc. 843,380 38,424 Williams-Sonoma Inc. 740,858 38,169 Tupperware Brands Corp. 463,862 37,916 * Under Armour Inc. Class A 664,746 34,035 Six Flags Entertainment Corp. 434,550 31,496 * AMC Networks Inc. Class A 497,089 31,406 * Penn National Gaming Inc. 573,320 31,206 Service Corp. International 1,810,182 30,284 * Madison Square Garden Co. Class A 525,445 30,266 American Eagle Outfitters Inc. 1,543,910 28,871 Brunswick Corp. 774,252 26,495 * Visteon Corp. 453,449 26,164 Cinemark Holdings Inc. 877,914 25,846 * Tempur-Pedic International Inc. 513,440 25,482 * Carter's Inc. 438,317 25,102 Domino's Pizza Inc. 486,523 25,027 GNC Holdings Inc. Class A 631,474 24,804 Gentex Corp. 1,229,223 24,597 * Cabela's Inc. 396,743 24,114 Chico's FAS Inc. 1,419,876 23,854 *,^ Tesla Motors Inc. 615,506 23,322 Dunkin' Brands Group Inc. 629,630 23,221 * Lamar Advertising Co. Class A 473,700 23,027 Brinker International Inc. 607,837 22,885 Dana Holding Corp. 1,271,761 22,675 Sotheby's 583,214 21,818 Pier 1 Imports Inc. 925,963 21,297 * Starz - Liberty Capital 960,740 21,280 Dillard's Inc. Class A 263,711 20,714 * Tenneco Inc. 517,202 20,331 * Hyatt Hotels Corp. Class A 468,663 20,260 * Ascena Retail Group Inc. 1,090,499 20,229 * Fifth & Pacific Cos. Inc. 1,028,849 19,425 Pool Corp. 403,367 19,362 Vail Resorts Inc. 308,760 19,242 Wolverine World Wide Inc. 430,130 19,085 Rent-A-Center Inc. 499,895 18,466 * Bally Technologies Inc. 353,417 18,367 DSW Inc. Class A 276,619 17,648 * Big Lots Inc. 497,128 17,534 HSN Inc. 316,524 17,365 Aaron's Inc. 605,106 17,354 Cracker Barrel Old Country Store Inc. 203,910 16,486 * Deckers Outdoor Corp. 295,448 16,453 * Lumber Liquidators Holdings Inc. 233,360 16,387 Ryland Group Inc. 390,568 16,255 Cheesecake Factory Inc. 420,062 16,219 John Wiley & Sons Inc. Class A 402,895 15,697 DeVry Inc. 488,280 15,503 *,^ Sears Holdings Corp. 309,128 15,447 KB Home 703,957 15,325 * Steven Madden Ltd. 353,087 15,232 * Live Nation Entertainment Inc. 1,206,466 14,924 * Life Time Fitness Inc. 341,134 14,594 * Iconix Brand Group Inc. 556,835 14,405 * Buffalo Wild Wings Inc. 160,921 14,085 *,^ Groupon Inc. 2,300,047 14,076 *,^ Coinstar Inc. 239,721 14,004 Cooper Tire & Rubber Co. 543,954 13,958 Thor Industries Inc. 377,590 13,892 Wendy's Co. 2,431,882 13,789 Men's Wearhouse Inc. 410,889 13,732 Morningstar Inc. 194,757 13,617 Hillenbrand Inc. 537,447 13,587 * Express Inc. 757,772 13,496 Guess? Inc. 529,764 13,154 * Jack in the Box Inc. 373,754 12,928 * Vitamin Shoppe Inc. 260,855 12,743 * Hibbett Sports Inc. 223,285 12,564 * Meritage Homes Corp. 267,601 12,540 * Genesco Inc. 207,557 12,472 MDC Holdings Inc. 336,598 12,336 Penske Automotive Group Inc. 364,394 12,156 * ANN Inc. 418,075 12,133 * WMS Industries Inc. 472,263 11,906 Meredith Corp. 308,717 11,812 *,^ Pandora Media Inc. 833,453 11,802 * DreamWorks Animation SKG Inc. Class A 620,530 11,765 * Shutterfly Inc. 266,242 11,760 ^ Regal Entertainment Group Class A 680,944 11,351 * Crocs Inc. 756,914 11,217 Group 1 Automotive Inc. 184,821 11,102 ^ Buckle Inc. 234,939 10,960 Arbitron Inc. 229,189 10,742 * Marriott Vacations Worldwide Corp. 247,710 10,629 * Helen of Troy Ltd. 275,170 10,556 ^ Burger King Worldwide Inc. 545,034 10,410 * New York Times Co. Class A 1,052,896 10,318 Bob Evans Farms Inc. 240,881 10,266 Valassis Communications Inc. 339,393 10,138 *,^ Saks Inc. 876,880 10,058 * Asbury Automotive Group Inc. 272,747 10,007 ^ Monro Muffler Brake Inc. 251,779 9,998 Choice Hotels International Inc. 235,830 9,978 Texas Roadhouse Inc. Class A 494,154 9,977 ^ Weight Watchers International Inc. 230,949 9,725 * Office Depot Inc. 2,469,109 9,704 * Jos A Bank Clothiers Inc. 241,781 9,647 * Select Comfort Corp. 484,864 9,586 DineEquity Inc. 135,619 9,329 * Grand Canyon Education Inc. 363,445 9,228 * Aeropostale Inc. 676,914 9,206 * Children's Place Retail Stores Inc. 204,172 9,151 * HomeAway Inc. 280,669 9,122 Sinclair Broadcast Group Inc. Class A 450,424 9,117 * Papa John's International Inc. 146,827 9,077 Regis Corp. 486,647 8,852 OfficeMax Inc. 751,052 8,720 *,^ Francesca's Holdings Corp. 303,322 8,693 Dorman Products Inc. 232,786 8,662 Lithia Motors Inc. Class A 181,510 8,618 La-Z-Boy Inc. 453,880 8,565 Finish Line Inc. Class A 435,352 8,529 ^ Sturm Ruger & Co. Inc. 165,801 8,411 Jones Group Inc. 661,243 8,411 * Ascent Capital Group Inc. Class A 112,165 8,350 Matthews International Corp. Class A 237,783 8,296 * Standard Pacific Corp. 956,690 8,266 * Krispy Kreme Doughnuts Inc. 564,929 8,158 * American Axle & Manufacturing Holdings Inc. 589,255 8,043 * SHFL Entertainment Inc. 484,857 8,034 Belo Corp. Class A 804,848 7,912 National CineMedia Inc. 493,451 7,787 *,^ K12 Inc. 319,097 7,693 Churchill Downs Inc. 108,912 7,628 * AFC Enterprises Inc. 207,928 7,554 * Orient-Express Hotels Ltd. Class A 766,065 7,553 Ameristar Casinos Inc. 283,885 7,446 Ethan Allen Interiors Inc. 224,780 7,400 * Pinnacle Entertainment Inc. 499,805 7,307 Interval Leisure Group Inc. 335,356 7,291 International Speedway Corp. Class A 220,924 7,220 Stage Stores Inc. 276,262 7,150 * BJ's Restaurants Inc. 213,431 7,103 Sonic Automotive Inc. Class A 317,440 7,034 * Skechers U.S.A. Inc. Class A 332,044 7,023 * Conn's Inc. 188,742 6,776 Oxford Industries Inc. 123,557 6,561 * Quiksilver Inc. 1,077,008 6,537 Allison Transmission Holdings Inc. 268,519 6,447 * Norwegian Cruise Line Holdings Ltd. 209,900 6,224 ^ Columbia Sportswear Co. 105,885 6,129 * Sonic Corp. 472,766 6,089 Scholastic Corp. 227,463 6,062 * Tile Shop Holdings Inc. 283,799 5,963 Stewart Enterprises Inc. Class A 637,127 5,919 Drew Industries Inc. 162,877 5,914 * Steiner Leisure Ltd. 121,285 5,865 * iRobot Corp. 227,724 5,843 * Arctic Cat Inc. 129,587 5,663 Brown Shoe Co. Inc. 353,432 5,655 * G-III Apparel Group Ltd. 140,375 5,630 Cato Corp. Class A 233,174 5,629 Hot Topic Inc. 404,407 5,613 True Religion Apparel Inc. 209,865 5,480 * American Public Education Inc. 156,375 5,456 * Pep Boys-Manny Moe & Jack 458,414 5,405 *,^ Barnes & Noble Inc. 326,873 5,377 * Red Robin Gourmet Burgers Inc. 116,173 5,297 * Winnebago Industries Inc. 253,344 5,229 Core-Mark Holding Co. Inc. 100,854 5,175 Movado Group Inc. 153,645 5,150 * Denny's Corp. 887,713 5,122 *,^ Smith & Wesson Holding Corp. 567,533 5,108 Strayer Education Inc. 102,739 4,971 *,^ Hovnanian Enterprises Inc. Class A 822,167 4,744 * Biglari Holdings Inc. 12,482 4,658 CEC Entertainment Inc. 142,089 4,653 Fred's Inc. Class A 338,740 4,634 * Multimedia Games Holding Co. Inc. 221,464 4,622 Standard Motor Products Inc. 166,622 4,619 * M/I Homes Inc. 184,119 4,502 * Zumiez Inc. 195,163 4,469 * Scientific Games Corp. Class A 503,048 4,402 *,^ Vera Bradley Inc. 183,441 4,335 American Greetings Corp. Class A 268,818 4,328 *,^ Boyd Gaming Corp. 512,250 4,236 *,^ Beazer Homes USA Inc. 257,140 4,073 * Blue Nile Inc. 114,383 3,940 * Ruby Tuesday Inc. 530,451 3,909 * Fiesta Restaurant Group Inc. 143,903 3,824 * Tumi Holdings Inc. 182,349 3,818 * Capella Education Co. 122,461 3,813 Superior Industries International Inc. 199,241 3,722 * rue21 inc 125,937 3,701 Haverty Furniture Cos. Inc. 178,095 3,662 * Libbey Inc. 188,670 3,647 * Modine Manufacturing Co. 392,862 3,575 * Maidenform Brands Inc. 203,688 3,571 Callaway Golf Co. 513,305 3,398 Harte-Hanks Inc. 434,256 3,383 * Gentherm Inc. 205,805 3,371 Big 5 Sporting Goods Corp. 211,887 3,308 * EW Scripps Co. Class A 273,890 3,295 PetMed Express Inc. 244,449 3,279 * LeapFrog Enterprises Inc. 373,480 3,197 * Five Below Inc. 83,697 3,171 * Ruth's Hospitality Group Inc. 329,220 3,141 Destination Maternity Corp. 132,787 3,107 * America's Car-Mart Inc. 66,370 3,102 ^ RadioShack Corp. 922,324 3,099 * Universal Electronics Inc. 129,332 3,007 * LIN TV Corp. Class A 273,577 3,007 NACCO Industries Inc. Class A 56,044 2,991 * Unifi Inc. 154,744 2,956 * Sears Hometown and Outlet Stores Inc. 72,497 2,925 Speedway Motorsports Inc. 150,322 2,704 World Wrestling Entertainment Inc. Class A 302,456 2,668 * Clear Channel Outdoor Holdings Inc. Class A 353,266 2,646 * Rentrak Corp. 120,142 2,641 * MarineMax Inc. 194,034 2,637 Nexstar Broadcasting Group Inc. Class A 145,499 2,619 Saga Communications Inc. Class A 55,516 2,568 * Wet Seal Inc. Class A 848,916 2,564 * Fuel Systems Solutions Inc. 154,613 2,546 *,^ Caesars Entertainment Corp. 158,380 2,512 * Tuesday Morning Corp. 319,140 2,477 * Exide Technologies 869,833 2,349 Nutrisystem Inc. 276,449 2,344 Universal Technical Institute Inc. 182,399 2,304 * VOXX International Corp. Class A 214,281 2,295 Carriage Services Inc. Class A 106,555 2,264 * Cavco Industries Inc. 47,351 2,252 * Jamba Inc. 781,825 2,228 * Journal Communications Inc. Class A 330,861 2,223 Shoe Carnival Inc. 108,763 2,223 Marcus Corp. 177,448 2,216 Fisher Communications Inc. 55,019 2,159 *,^ Overstock.com Inc. 173,943 2,143 JAKKS Pacific Inc. 198,319 2,080 * Carmike Cinemas Inc. 112,807 2,044 * Christopher & Banks Corp. 309,051 1,987 Stein Mart Inc. 233,273 1,955 * Steinway Musical Instruments Inc. 80,502 1,934 * Nautilus Inc. 262,423 1,916 Entravision Communications Corp. Class A 581,230 1,854 ^ Blyth Inc. 105,743 1,836 *,^ ITT Educational Services Inc. 132,228 1,822 * Kirkland's Inc. 155,873 1,786 Spartan Motors Inc. 332,832 1,767 * Stoneridge Inc. 231,241 1,764 *,^ hhgregg Inc. 159,657 1,764 *,^ Cumulus Media Inc. Class A 520,652 1,755 * Bridgepoint Education Inc. 166,148 1,700 * Bloomin' Brands Inc. 94,800 1,694 Bassett Furniture Industries Inc. 103,360 1,650 * Bright Horizons Family Solutions Inc. 47,685 1,611 * Bravo Brio Restaurant Group Inc. 97,980 1,551 *,^ Zagg Inc. 210,879 1,535 * Mattress Firm Holding Corp. 43,900 1,516 CSS Industries Inc. 58,002 1,506 *,^ Digital Generation Inc. 231,744 1,490 Cherokee Inc. 108,760 1,490 * Corinthian Colleges Inc. 703,682 1,478 * Chuy's Holdings Inc. 45,228 1,474 Flexsteel Industries Inc. 59,327 1,468 Town Sports International Holdings Inc. 154,818 1,465 Marine Products Corp. 196,920 1,449 ^ Collectors Universe 122,895 1,446 Strattec Security Corp. 50,676 1,441 * Morgans Hotel Group Co. 242,348 1,435 Perry Ellis International Inc. 77,572 1,411 AH Belo Corp. Class A 238,024 1,390 Culp Inc. 81,545 1,297 Hooker Furniture Corp. 80,015 1,275 * Shutterstock Inc. 28,016 1,260 * Destination XL Group Inc. 246,387 1,254 Weyco Group Inc. 50,898 1,248 * Citi Trends Inc. 120,811 1,236 * Tandy Leather Factory Inc. 173,075 1,229 * Rocky Brands Inc. 89,284 1,215 * TRI Pointe Homes Inc. 60,238 1,214 * Luby's Inc. 161,382 1,207 Lifetime Brands Inc. 104,887 1,197 * Career Education Corp. 503,643 1,194 Ambassadors Group Inc. 271,886 1,172 * Federal-Mogul Corp. 193,800 1,169 * Famous Dave's Of America Inc. 106,560 1,157 * Orbitz Worldwide Inc. 197,059 1,125 * 1-800-Flowers.com Inc. Class A 225,149 1,119 Lincoln Educational Services Corp. 190,712 1,118 ^ Bon-Ton Stores Inc. 85,107 1,106 * West Marine Inc. 96,752 1,106 * K-Swiss Inc. Class A 228,731 1,084 bebe stores inc 257,584 1,074 * Joe's Jeans Inc. 612,767 1,042 Remy International Inc. 56,200 1,016 RG Barry Corp. 75,240 1,007 * Entercom Communications Corp. Class A 134,221 999 *,^ McClatchy Co. Class A 341,741 991 Mac-Gray Corp. 76,727 982 * Pacific Sunwear of California Inc. 464,513 971 * Nathan's Famous Inc. 22,965 970 * Isle of Capri Casinos Inc. 151,237 951 Winmark Corp. 14,711 927 Ark Restaurants Corp. 42,283 886 * Red Lion Hotels Corp. 123,596 879 * Media General Inc. Class A 146,991 873 Outdoor Channel Holdings Inc. 95,037 848 * Gaiam Inc. Class A 198,738 835 * Rick's Cabaret International Inc. 93,202 824 * Zale Corp. 204,966 806 * Body Central Corp. 84,399 793 * Tilly's Inc. Class A 61,351 780 Beasley Broadcasting Group Inc. Class A 131,564 776 * New York & Co. Inc. 189,432 775 * MTR Gaming Group Inc. 232,053 766 * Ballantyne Strong Inc. 180,582 764 * Black Diamond Inc. 82,822 755 Trans World Entertainment Corp. 194,851 754 Systemax Inc. 76,163 754 * Gray Television Inc. 159,746 749 * Carrols Restaurant Group Inc. 143,054 742 * Dixie Group Inc. 132,074 740 * Delta Apparel Inc. 44,844 739 * Martha Stewart Living Omnimedia Class A 268,078 708 *,^ Education Management Corp. 190,783 700 * Charles & Colvard Ltd. 179,486 698 * Crown Media Holdings Inc. Class A 335,758 688 Einstein Noah Restaurant Group Inc. 45,320 672 *,^ Coldwater Creek Inc. 211,173 667 Escalade Inc. 105,152 649 * Monarch Casino & Resort Inc. 66,625 648 Shiloh Industries Inc. 59,757 644 Gaming Partners International Corp. 74,066 638 * Furniture Brands International Inc. 625,468 625 * Full House Resorts Inc. 222,501 623 * Valuevision Media Inc. Class A 180,037 623 * LifeLock Inc. 63,031 607 * Tower International Inc. 42,997 602 * Insignia Systems Inc. 291,212 597 * Restoration Hardware Holdings Inc. 16,800 588 Frisch's Restaurants Inc. 32,363 581 * Geeknet Inc. 39,271 580 * Emmis Communications Corp. Class A 323,835 538 Dover Downs Gaming & Entertainment Inc. 247,196 514 * Navarre Corp. 226,128 513 * ReachLocal Inc. 34,250 512 Dover Motorsports Inc. 244,223 488 * Vitacost.com Inc. 66,827 483 *,^ Cache Inc. 112,504 475 * Premier Exhibitions Inc. 178,455 475 * Kona Grill Inc. 49,167 449 * Learning Tree International Inc. 119,875 444 * Johnson Outdoors Inc. Class A 17,506 417 * Emerson Radio Corp. 246,030 406 * Gordmans Stores Inc. 34,357 402 * Forward Industries Inc. 190,865 391 * Skullcandy Inc. 71,227 376 * Century Casinos Inc. 130,616 374 * Lakes Entertainment Inc. 128,112 372 *,^ Motorcar Parts of America Inc. 56,445 346 * Perfumania Holdings Inc. 59,718 344 * Harris Interactive Inc. 204,712 344 * Stanley Furniture Co. Inc. 76,192 338 * Reading International Inc. Class A 55,497 311 * Summer Infant Inc. 115,095 302 * Hollywood Media Corp. 237,174 296 * Books-A-Million Inc. 101,558 288 * ALCO Stores Inc. 37,332 280 * Skyline Corp. 45,714 273 * Del Frisco's Restaurant Group Inc. 15,716 261 * UQM Technologies Inc. 302,115 224 Superior Uniform Group Inc. 18,311 219 * Spanish Broadcasting System Inc. 73,134 188 * Cobra Electronics Corp. 50,521 178 * American Apparel Inc. 63,104 137 * Cambium Learning Group Inc. 117,787 121 * Lee Enterprises Inc. 87,498 111 * CafePress Inc. 18,473 111 * Comstock Holding Cos. Inc. Class A 57,719 102 * Cosi Inc. 126,640 87 * NTN Buzztime Inc. 287,989 78 *,^ Orchard Supply Hardware Stores Corp. Class A 19,034 75 * Kid Brands Inc. 43,645 68 * SPAR Group Inc. 33,227 63 * Lakeland Industries Inc. 17,187 61 * dELiA*s Inc. 51,879 51 * Radio One Inc. 29,133 49 * Bluefly Inc. 46,269 37 * Sport Chalet Inc. Class A 27,740 36 * US Auto Parts Network Inc. 29,615 36 * Entertainment Gaming Asia Inc. 17,721 34 * Nevada Gold & Casinos Inc. 30,913 33 * Appliance Recycling Centers of America Inc. 24,098 33 * Wells-Gardner Electronics Corp. 12,585 26 * Hallwood Group Inc. 1,737 15 * Meade Instruments Corp. 4,548 9 Hastings Entertainment Inc. 303 1 * Digital Cinema Destinations Corp. 100 1 Consumer Staples (3.3%) Bunge Ltd. 1,253,308 92,532 Church & Dwight Co. Inc. 1,176,727 76,052 *,^ Green Mountain Coffee Roasters Inc. 1,059,464 60,135 Energizer Holdings Inc. 531,447 53,001 Ingredion Inc. 663,522 47,986 Hillshire Brands Co. 1,050,351 36,920 ^ Herbalife Ltd. 884,051 33,108 Flowers Foods Inc. 984,873 32,442 * Smithfield Foods Inc. 1,071,910 28,384 *,^ Hain Celestial Group Inc. 397,878 24,302 * United Natural Foods Inc. 420,057 20,667 * TreeHouse Foods Inc. 308,495 20,098 Nu Skin Enterprises Inc. Class A 453,638 20,051 Casey's General Stores Inc. 329,098 19,186 * Darling International Inc. 1,008,703 18,116 Harris Teeter Supermarkets Inc. 423,327 18,080 * Fresh Market Inc. 351,734 15,044 B&G Foods Inc. 454,663 13,863 Lancaster Colony Corp. 167,313 12,883 PriceSmart Inc. 159,455 12,410 * Post Holdings Inc. 282,613 12,133 * Rite Aid Corp. 6,160,508 11,705 * Boston Beer Co. Inc. Class A 72,537 11,580 * Prestige Brands Holdings Inc. 438,477 11,265 Universal Corp. 200,602 11,242 Spectrum Brands Holdings Inc. 196,874 11,141 Snyders-Lance Inc. 415,646 10,499 J&J Snack Foods Corp. 127,985 9,841 Sanderson Farms Inc. 172,833 9,440 Fresh Del Monte Produce Inc. 330,536 8,918 * Elizabeth Arden Inc. 220,577 8,878 ^ SUPERVALU Inc. 1,714,387 8,641 Vector Group Ltd. 504,591 8,134 Andersons Inc. 149,540 8,003 * Susser Holdings Corp. 155,131 7,929 Seaboard Corp. 2,699 7,557 WD-40 Co. 127,886 7,004 * Pilgrim's Pride Corp. 630,294 5,792 ^ Tootsie Roll Industries Inc. 182,372 5,455 Cal-Maine Foods Inc. 119,889 5,103 * Boulder Brands Inc. 515,086 4,625 Weis Markets Inc. 98,091 3,992 * Pinnacle Foods Inc. 178,167 3,957 Spartan Stores Inc. 224,082 3,933 * Annie's Inc. 102,404 3,918 * Central Garden and Pet Co. Class A 429,448 3,530 Inter Parfums Inc. 137,456 3,358 *,^ Diamond Foods Inc. 198,267 3,343 Calavo Growers Inc. 115,881 3,335 * Medifast Inc. 144,876 3,321 * Dole Food Co. Inc. 273,735 2,984 * Alliance One International Inc. 743,750 2,893 * Chiquita Brands International Inc. 369,777 2,869 * Revlon Inc. Class A 128,262 2,868 *,^ USANA Health Sciences Inc. 54,331 2,626 Ingles Markets Inc. Class A 113,195 2,431 * Pantry Inc. 187,449 2,338 Coca-Cola Bottling Co. Consolidated 37,439 2,258 *,^ WhiteWave Foods Co. 124,900 2,132 Nash Finch Co. 105,107 2,058 * Seneca Foods Corp. Class A 61,100 2,018 National Beverage Corp. 142,272 1,999 * Star Scientific Inc. 1,114,731 1,850 John B Sanfilippo & Son Inc. 87,866 1,756 Alico Inc. 36,449 1,686 Village Super Market Inc. Class A 47,108 1,587 ^ Roundy's Inc. 241,510 1,587 Nutraceutical International Corp. 87,060 1,511 Oil-Dri Corp. of America 52,194 1,421 * Omega Protein Corp. 126,528 1,360 Rocky Mountain Chocolate Factory Inc. 109,605 1,348 *,^ Lifevantage Corp. 570,154 1,340 * Natural Grocers by Vitamin Cottage Inc. 55,758 1,257 Lifeway Foods Inc. 86,865 1,207 Limoneira Co. 61,835 1,195 * Farmer Bros Co. 80,719 1,187 Female Health Co. 151,945 1,100 United-Guardian Inc. 56,614 1,098 Orchids Paper Products Co. 37,259 869 * Chefs' Warehouse Inc. 46,020 850 * Harbinger Group Inc. 101,188 836 Arden Group Inc. 8,037 812 Nature's Sunshine Products Inc. 49,551 755 MGP Ingredients Inc. 153,372 672 * Inventure Foods Inc. 69,141 538 * Natural Alternatives International Inc. 104,867 509 *,^ S&W Seed Co. 45,314 476 * Synutra International Inc. 100,515 472 * Overhill Farms Inc. 118,661 469 * Craft Brew Alliance Inc. 54,007 402 * Crumbs Bake Shop Inc. 97,703 279 * Pizza Inn Holdings Inc. 48,176 213 *,^ Central European Distribution Corp. 591,580 198 * IGI Laboratories Inc. 88,519 151 * Primo Water Corp. 58,242 64 *,^ Reed's Inc. 14,906 61 Reliv International Inc. 44,259 60 * Mannatech Inc. 7,432 48 * Crystal Rock Holdings Inc. 42,584 43 Energy (6.1%) HollyFrontier Corp. 1,747,814 89,925 * Concho Resources Inc. 898,098 87,502 Oceaneering International Inc. 928,662 61,672 Cimarex Energy Co. 742,026 55,978 Core Laboratories NV 396,693 54,712 * Cheniere Energy Inc. 1,917,851 53,700 * Plains Exploration & Production Co. 1,102,860 52,353 * Whiting Petroleum Corp. 1,005,468 51,118 * Continental Resources Inc. 492,518 42,815 * Cobalt International Energy Inc. 1,514,677 42,714 * Dresser-Rand Group Inc. 651,175 40,151 * Oil States International Inc. 471,184 38,434 * Superior Energy Services Inc. 1,369,390 35,563 SM Energy Co. 568,500 33,667 Energen Corp. 619,569 32,224 Patterson-UTI Energy Inc. 1,252,976 29,871 * Dril-Quip Inc. 311,232 27,130 * Gulfport Energy Corp. 582,834 26,711 * Ultra Petroleum Corp. 1,313,243 26,396 * Atwood Oceanics Inc. 490,418 25,767 World Fuel Services Corp. 619,161 24,593 * Oasis Petroleum Inc. 609,365 23,199 * McDermott International Inc. 2,025,178 22,257 * Rosetta Resources Inc. 451,987 21,506 Tidewater Inc. 423,400 21,382 * Kodiak Oil & Gas Corp. 2,257,725 20,523 Bristow Group Inc. 309,655 20,419 * Helix Energy Solutions Group Inc. 845,595 19,347 Lufkin Industries Inc. 289,510 19,221 * SemGroup Corp. Class A 359,971 18,618 Energy XXI Bermuda Ltd. 680,990 18,537 Berry Petroleum Co. Class A 386,957 17,912 Western Refining Inc. 493,726 17,483 * Unit Corp. 375,735 17,115 Targa Resources Corp. 248,140 16,864 *,^ SandRidge Energy Inc. 2,996,968 15,794 * Alpha Natural Resources Inc. 1,895,280 15,560 CARBO Ceramics Inc. 168,938 15,385 * Exterran Holdings Inc. 557,278 15,047 * McMoRan Exploration Co. 868,279 14,196 * PDC Energy Inc. 261,860 12,980 * Hornbeck Offshore Services Inc. 275,788 12,813 Delek US Holdings Inc. 305,619 12,060 SEACOR Holdings Inc. 162,310 11,959 * Geospace Technologies Corp. 110,552 11,931 * Key Energy Services Inc. 1,307,698 10,566 * Hercules Offshore Inc. 1,372,973 10,187 Arch Coal Inc. 1,836,340 9,971 * Cloud Peak Energy Inc. 522,434 9,811 * Stone Energy Corp. 423,069 9,202 EXCO Resources Inc. 1,256,969 8,962 * C&J Energy Services Inc. 383,631 8,785 ^ RPC Inc. 570,253 8,651 * Bill Barrett Corp. 417,149 8,456 Gulfmark Offshore Inc. 211,997 8,259 * Carrizo Oil & Gas Inc. 316,140 8,147 * EPL Oil & Gas Inc. 301,203 8,075 * Bonanza Creek Energy Inc. 201,382 7,787 PBF Energy Inc. 202,356 7,522 *,^ Clean Energy Fuels Corp. 567,958 7,383 * Northern Oil and Gas Inc. 511,202 7,351 * Halcon Resources Corp. 920,650 7,172 * Approach Resources Inc. 288,268 7,094 * ION Geophysical Corp. 1,039,658 7,080 * Newpark Resources Inc. 752,070 6,979 * TETRA Technologies Inc. 676,769 6,944 Crosstex Energy Inc. 356,683 6,870 CVR Energy Inc. 127,825 6,598 * Comstock Resources Inc. 388,967 6,321 * Rex Energy Corp. 354,167 5,837 * Magnum Hunter Resources Corp. 1,408,152 5,647 * Swift Energy Co. 371,696 5,505 * Forest Oil Corp. 1,025,167 5,392 *,^ Heckmann Corp. 1,185,161 5,084 * Forum Energy Technologies Inc. 160,256 4,609 Rentech Inc. 1,917,763 4,507 Contango Oil & Gas Co. 110,563 4,432 * Pioneer Energy Services Corp. 536,286 4,424 * Parker Drilling Co. 1,022,272 4,375 W&T Offshore Inc. 302,080 4,290 * Matrix Service Co. 279,854 4,170 * Willbros Group Inc. 400,904 3,937 * Vaalco Energy Inc. 489,915 3,718 * Goodrich Petroleum Corp. 229,164 3,586 * Era Group Inc. 168,484 3,538 * Diamondback Energy Inc. 131,071 3,518 * Resolute Energy Corp. 305,503 3,516 *,^ Basic Energy Services Inc. 245,814 3,360 * Tesco Corp. 242,682 3,250 * Triangle Petroleum Corp. 458,940 3,029 Gulf Island Fabrication Inc. 140,058 2,950 * Vantage Drilling Co. 1,581,031 2,767 * Laredo Petroleum Holdings Inc. 150,465 2,752 *,^ BPZ Resources Inc. 1,166,613 2,648 *,^ Quicksilver Resources Inc. 1,146,565 2,580 * Abraxas Petroleum Corp. 1,063,608 2,457 * PHI Inc. 75,566 2,428 * Clayton Williams Energy Inc. 54,523 2,384 * Green Plains Renewable Energy Inc. 206,875 2,367 * Matador Resources Co. 258,400 2,289 Alon USA Energy Inc. 120,045 2,287 * Mitcham Industries Inc. 128,615 2,176 * PetroQuest Energy Inc. 482,545 2,143 * Dawson Geophysical Co. 68,833 2,065 * Warren Resources Inc. 630,713 2,025 *,^ Solazyme Inc. 245,984 1,921 * Sanchez Energy Corp. 92,089 1,834 *,^ Hyperdynamics Corp. 2,732,567 1,664 Bolt Technology Corp. 93,804 1,638 * Evolution Petroleum Corp. 158,134 1,605 * Natural Gas Services Group Inc. 82,983 1,598 Penn Virginia Corp. 390,691 1,578 * Cal Dive International Inc. 862,597 1,553 *,^ Miller Energy Resources Inc. 401,903 1,491 * Synergy Resources Corp. 213,524 1,465 * Midstates Petroleum Co. Inc. 162,121 1,386 * FX Energy Inc. 409,375 1,376 *,^ Uranium Energy Corp. 618,183 1,360 *,^ Endeavour International Corp. 451,004 1,330 * Harvest Natural Resources Inc. 364,798 1,280 Panhandle Oil and Gas Inc. Class A 44,536 1,276 *,^ ZaZa Energy Corp. 702,076 1,271 * Westmoreland Coal Co. 108,592 1,234 * Callon Petroleum Co. 323,373 1,196 * Emerald Oil Inc. 154,547 1,088 * REX American Resources Corp. 47,954 1,061 * RigNet Inc. 39,935 996 *,^ James River Coal Co. 555,543 972 Adams Resources & Energy Inc. 16,653 849 TGC Industries Inc. 84,598 838 *,^ USEC Inc. 2,224,598 823 * Verenium Corp. 309,093 797 *,^ Amyris Inc. 241,401 744 * Double Eagle Petroleum Co. 116,717 626 * PHI Inc. 16,785 574 * Isramco Inc. 5,753 570 *,^ Royale Energy Inc. 264,947 551 *,^ Gevo Inc. 220,988 495 * Crimson Exploration Inc. 164,025 469 *,^ Uranium Resources Inc. 176,793 458 * Forbes Energy Services Ltd. 123,216 453 Hallador Energy Co. 63,827 440 *,^ KiOR Inc. 89,657 417 * Global Geophysical Services Inc. 170,098 417 * US Energy Corp. Wyoming 228,978 380 * Magellan Petroleum Corp. 330,649 354 * Tengasco Inc. 539,306 351 * Gastar Exploration Ltd. 198,252 349 * CAMAC Energy Inc. 527,891 329 * Syntroleum Corp. 798,486 315 *,^ Lucas Energy Inc. 210,907 281 * Pyramid Oil Co. 56,343 234 *,^ BioFuel Energy Corp. 41,282 211 *,^ Zion Oil & Gas Inc. 163,150 201 *,^ GreenHunter Energy Inc. 127,617 197 * Barnwell Industries Inc. 46,909 148 * FieldPoint Petroleum Corp. 35,776 143 * Saratoga Resources Inc. 53,421 142 *,^ Uranerz Energy Corp. 81,700 104 * PrimeEnergy Corp. 2,726 80 * Recovery Energy Inc. 44,772 77 *,^ Cubic Energy Inc. 270,766 76 * PostRock Energy Corp. 41,993 74 *,^ GMX Resources Inc. 28,991 63 * Renewable Energy Group Inc. 3,900 30 * Ceres Inc. 8,452 29 * FieldPoint Petroleum Corp. Warrants Exp 03/23/2017 33,558 29 * GeoPetro Resources Co. 31,100 2 Financials (23.0%) General Growth Properties Inc. 3,869,674 76,929 Macerich Co. 1,179,531 75,938 Realty Income Corp. 1,663,988 75,462 * CIT Group Inc. 1,715,034 74,570 Digital Realty Trust Inc. 1,074,541 71,898 * Affiliated Managers Group Inc. 451,535 69,342 SL Green Realty Corp. 783,743 67,488 Rayonier Inc. 1,070,528 63,878 Federal Realty Investment Trust 557,565 60,239 * Alleghany Corp. 144,337 57,146 Everest Re Group Ltd. 438,742 56,975 New York Community Bancorp Inc. 3,781,161 54,260 UDR Inc. 2,139,631 51,758 Camden Property Trust 725,463 49,825 Essex Property Trust Inc. 325,535 49,019 Duke Realty Corp. 2,759,983 46,865 Fidelity National Financial Inc. Class A 1,845,064 46,551 Raymond James Financial Inc. 970,042 44,719 Arthur J Gallagher & Co. 1,079,880 44,610 Senior Housing Properties Trust 1,613,946 43,302 Taubman Centers Inc. 543,906 42,240 WR Berkley Corp. 946,120 41,979 Eaton Vance Corp. 998,628 41,773 Regency Centers Corp. 774,112 40,958 TD Ameritrade Holding Corp. 1,980,317 40,834 Liberty Property Trust 1,026,800 40,815 American Campus Communities Inc. 898,780 40,751 * Markel Corp. 77,320 38,931 Alexandria Real Estate Equities Inc. 547,359 38,852 Ares Capital Corp. 2,132,201 38,593 * American Capital Ltd. 2,613,753 38,148 Reinsurance Group of America Inc. Class A 634,871 37,883 * Ocwen Financial Corp. 996,936 37,804 Jones Lang LaSalle Inc. 378,364 37,613 Lazard Ltd. Class A 1,079,036 36,828 DDR Corp. 2,110,405 36,763 HCC Insurance Holdings Inc. 863,825 36,307 National Retail Properties Inc. 994,434 35,969 * MSCI Inc. Class A 1,030,548 34,967 RenaissanceRe Holdings Ltd. 379,807 34,938 Extra Space Storage Inc. 883,237 34,685 Assured Guaranty Ltd. 1,666,392 34,344 BioMed Realty Trust Inc. 1,581,207 34,154 Corrections Corp. of America 860,897 33,635 Kilroy Realty Corp. 641,376 33,608 SEI Investments Co. 1,156,295 33,359 WP Carey Inc. 490,086 33,032 Cullen/Frost Bankers Inc. 528,220 33,030 CBL & Associates Properties Inc. 1,385,161 32,690 Validus Holdings Ltd. 869,368 32,488 Brown & Brown Inc. 1,013,584 32,475 Hospitality Properties Trust 1,180,415 32,391 Two Harbors Investment Corp. 2,565,774 32,354 Starwood Property Trust Inc. 1,161,676 32,248 Waddell & Reed Financial Inc. Class A 735,056 32,181 BRE Properties Inc. 660,730 32,164 * Signature Bank 394,920 31,104 East West Bancorp Inc. 1,203,243 30,887 American Financial Group Inc. 643,035 30,467 Weingarten Realty Investors 959,977 30,287 Omega Healthcare Investors Inc. 969,695 29,440 Tanger Factory Outlet Centers 807,742 29,224 MFA Financial Inc. 3,055,712 28,479 Piedmont Office Realty Trust Inc. Class A 1,436,529 28,142 Home Properties Inc. 442,540 28,066 Allied World Assurance Co. Holdings AG 302,673 28,064 Douglas Emmett Inc. 1,125,078 28,048 Chimera Investment Corp. 8,769,168 27,974 CBOE Holdings Inc. 749,455 27,685 Highwoods Properties Inc. 691,709 27,371 * SVB Financial Group 383,711 27,220 Commerce Bancshares Inc. 659,060 26,909 White Mountains Insurance Group Ltd. 47,121 26,723 First Niagara Financial Group Inc. 3,014,885 26,712 Old Republic International Corp. 2,072,139 26,337 Equity Lifestyle Properties Inc. 335,346 25,755 Mid-America Apartment Communities Inc. 363,329 25,092 ProAssurance Corp. 529,204 25,047 * Popular Inc. 885,040 24,436 Invesco Mortgage Capital Inc. 1,126,508 24,096 Protective Life Corp. 670,394 24,000 City National Corp. 407,051 23,979 First American Financial Corp. 923,512 23,614 RLJ Lodging Trust 1,030,216 23,448 Hatteras Financial Corp. 848,564 23,276 Aspen Insurance Holdings Ltd. 600,765 23,178 Alterra Capital Holdings Ltd. 734,176 23,127 Geo Group Inc. 612,629 23,047 CommonWealth REIT 1,014,399 22,763 First Republic Bank 585,089 22,596 Hancock Holding Co. 729,119 22,544 Post Properties Inc. 468,545 22,068 Associated Banc-Corp 1,442,709 21,915 CNO Financial Group Inc. 1,897,655 21,728 Healthcare Realty Trust Inc. 762,947 21,660 * Forest City Enterprises Inc. Class A 1,211,459 21,528 TCF Financial Corp. 1,399,744 20,940 EPR Properties 402,068 20,928 ARMOUR Residential REIT Inc. 3,201,388 20,905 LaSalle Hotel Properties 819,667 20,803 Ryman Hospitality Properties 452,728 20,712 Mack-Cali Realty Corp. 717,171 20,518 Medical Properties Trust Inc. 1,271,396 20,393 * Howard Hughes Corp. 241,318 20,225 Fulton Financial Corp. 1,703,229 19,928 Susquehanna Bancshares Inc. 1,602,931 19,924 Bank of Hawaii Corp. 385,495 19,587 Corporate Office Properties Trust 732,844 19,552 ^ Federated Investors Inc. Class B 807,052 19,103 Hanover Insurance Group Inc. 383,137 19,034 * Realogy Holdings Corp. 387,859 18,943 Synovus Financial Corp. 6,761,110 18,728 * Portfolio Recovery Associates Inc. 145,045 18,409 Prospect Capital Corp. 1,685,249 18,386 ^ Lexington Realty Trust 1,541,973 18,195 Brandywine Realty Trust 1,223,096 18,163 Prosperity Bancshares Inc. 381,754 18,091 Endurance Specialty Holdings Ltd. 371,872 17,779 DCT Industrial Trust Inc. 2,401,760 17,773 CYS Investments Inc. 1,500,544 17,616 Valley National Bancorp 1,710,600 17,517 * Stifel Financial Corp. 499,185 17,307 CapitalSource Inc. 1,798,643 17,303 * St. Joe Co. 792,491 16,840 Sovran Self Storage Inc. 259,555 16,739 * Sunstone Hotel Investors Inc. 1,358,655 16,725 Webster Financial Corp. 688,555 16,704 Erie Indemnity Co. Class A 220,369 16,644 CubeSmart 1,041,200 16,451 StanCorp Financial Group Inc. 382,676 16,363 Redwood Trust Inc. 698,976 16,202 Colonial Properties Trust 716,495 16,200 Potlatch Corp. 347,808 15,950 Washington REIT 569,817 15,864 Washington Federal Inc. 903,379 15,809 Platinum Underwriters Holdings Ltd. 282,962 15,792 DiamondRock Hospitality Co. 1,676,282 15,606 FirstMerit Corp. 941,752 15,567 Radian Group Inc. 1,444,882 15,475 NorthStar Realty Finance Corp. 1,630,092 15,453 Janus Capital Group Inc. 1,634,658 15,366 Kemper Corp. 468,899 15,291 EastGroup Properties Inc. 257,019 14,959 FNB Corp. 1,205,404 14,585 Apollo Investment Corp. 1,742,277 14,565 Capitol Federal Financial Inc. 1,201,655 14,504 Trustmark Corp. 575,987 14,405 BOK Financial Corp. 229,724 14,312 First Industrial Realty Trust Inc. 833,893 14,285 Glimcher Realty Trust 1,229,452 14,262 * Texas Capital Bancshares Inc. 350,949 14,196 DuPont Fabros Technology Inc. 567,948 13,784 National Health Investors Inc. 209,283 13,698 UMB Financial Corp. 278,525 13,667 Pebblebrook Hotel Trust 526,154 13,570 Sun Communities Inc. 274,295 13,531 * First Cash Financial Services Inc. 230,585 13,452 * Alexander & Baldwin Inc. 370,851 13,258 PennyMac Mortgage Investment Trust 505,600 13,090 Financial Engines Inc. 360,457 13,056 Primerica Inc. 397,862 13,042 Cash America International Inc. 247,465 12,985 Umpqua Holdings Corp. 968,466 12,842 Equity One Inc. 534,365 12,809 Cathay General Bancorp 633,487 12,746 Iberiabank Corp. 254,722 12,741 * Strategic Hotels & Resorts Inc. 1,522,671 12,714 Acadia Realty Trust 457,824 12,714 First Financial Bankshares Inc. 258,425 12,559 *,^ MBIA Inc. 1,214,479 12,473 Montpelier Re Holdings Ltd. 478,768 12,472 American Capital Mortgage Investment Corp. 480,233 12,414 PS Business Parks Inc. 155,432 12,267 * MGIC Investment Corp. 2,469,217 12,223 Government Properties Income Trust 469,139 12,071 MarketAxess Holdings Inc. 322,686 12,036 Colony Financial Inc. 541,517 12,022 Old National Bancorp 868,916 11,948 Mercury General Corp. 313,452 11,889 Glacier Bancorp Inc. 621,576 11,798 Wintrust Financial Corp. 317,652 11,766 Greenhill & Co. Inc. 219,865 11,736 BancorpSouth Inc. 718,385 11,710 MB Financial Inc. 473,717 11,450 Selective Insurance Group Inc. 476,492 11,441 Bank of the Ozarks Inc. 255,459 11,330 * Walter Investment Management Corp. 297,696 11,089 National Penn Bancshares Inc. 1,029,717 11,008 Capstead Mortgage Corp. 848,380 10,876 * PHH Corp. 490,663 10,775 BankUnited Inc. 420,165 10,765 LTC Properties Inc. 263,610 10,737 Westamerica Bancorporation 236,448 10,718 Home Loan Servicing Solutions Ltd. 459,255 10,714 United Bankshares Inc. 395,459 10,523 RLI Corp. 146,430 10,521 Evercore Partners Inc. Class A 250,586 10,424 LPL Financial Holdings Inc. 319,340 10,296 Education Realty Trust Inc. 976,773 10,285 Northwest Bancshares Inc. 804,543 10,210 Community Bank System Inc. 342,140 10,138 * Credit Acceptance Corp. 82,464 10,072 Fifth Street Finance Corp. 909,959 10,028 International Bancshares Corp. 471,107 9,799 PrivateBancorp Inc. 511,843 9,679 Chesapeake Lodging Trust 417,127 9,569 * Virtus Investment Partners Inc. 50,255 9,362 American Assets Trust Inc. 291,407 9,328 Sabra Health Care REIT Inc. 320,259 9,291 Franklin Street Properties Corp. 623,749 9,119 * World Acceptance Corp. 104,802 8,999 Symetra Financial Corp. 670,379 8,990 Argo Group International Holdings Ltd. 217,014 8,980 * Enstar Group Ltd. 72,051 8,955 First Citizens BancShares Inc. Class A 48,719 8,901 * Knight Capital Group Inc. Class A 2,386,558 8,878 Pennsylvania REIT 455,231 8,827 BBCN Bancorp Inc. 675,527 8,822 * Western Alliance Bancorp 635,568 8,796 * Ezcorp Inc. Class A 412,243 8,781 Hersha Hospitality Trust Class A 1,494,408 8,727 First Midwest Bancorp Inc. 647,630 8,601 * Altisource Portfolio Solutions SA 123,271 8,598 CVB Financial Corp. 761,859 8,586 CreXus Investment Corp. 653,200 8,505 Cousins Properties Inc. 784,070 8,382 Main Street Capital Corp. 260,148 8,348 PacWest Bancorp 278,538 8,108 American Equity Investment Life Holding Co. 543,596 8,094 First Financial Bancorp 504,007 8,089 Amtrust Financial Services Inc. 231,704 8,029 Ramco-Gershenson Properties Trust 476,453 8,004 Associated Estates Realty Corp. 427,808 7,974 Investors Real Estate Trust 801,155 7,907 * Citizens Republic Bancorp Inc. 350,556 7,905 Hudson Pacific Properties Inc. 363,189 7,899 Anworth Mortgage Asset Corp. 1,224,400 7,750 * National Financial Partners Corp. 345,176 7,742 Park National Corp. 110,383 7,704 Investors Bancorp Inc. 406,316 7,631 NBT Bancorp Inc. 344,047 7,621 STAG Industrial Inc. 358,201 7,619 CNA Financial Corp. 232,911 7,614 Nelnet Inc. Class A 225,173 7,611 Columbia Banking System Inc. 343,451 7,549 * TFS Financial Corp. 695,695 7,534 Home BancShares Inc. 198,559 7,480 SCBT Financial Corp. 144,861 7,301 Campus Crest Communities Inc. 519,730 7,224 Provident Financial Services Inc. 468,508 7,154 Horace Mann Educators Corp. 340,853 7,107 Astoria Financial Corp. 706,741 6,968 * iStar Financial Inc. 638,618 6,955 Inland Real Estate Corp. 672,455 6,785 Boston Private Financial Holdings Inc. 683,397 6,752 Ashford Hospitality Trust Inc. 537,208 6,640 First Commonwealth Financial Corp. 887,439 6,620 ^ Triangle Capital Corp. 236,498 6,620 * Pinnacle Financial Partners Inc. 282,326 6,595 * Forestar Group Inc. 300,307 6,565 First Potomac Realty Trust 442,597 6,564 *,^ Zillow Inc. Class A 119,468 6,531 PennantPark Investment Corp. 574,141 6,482 Independent Bank Corp. 196,593 6,407 Coresite Realty Corp. 182,809 6,395 Parkway Properties Inc. 344,550 6,391 Universal Health Realty Income Trust 110,058 6,351 Kennedy-Wilson Holdings Inc. 404,913 6,280 Chemical Financial Corp. 237,755 6,272 Tower Group International Ltd. 338,984 6,254 Employers Holdings Inc. 266,157 6,241 * Greenlight Capital Re Ltd. Class A 254,122 6,213 ViewPoint Financial Group Inc. 308,478 6,204 * DFC Global Corp. 370,488 6,165 ^ Oriental Financial Group Inc. 394,531 6,119 Retail Opportunity Investments Corp. 432,868 6,065 * WisdomTree Investments Inc. 575,480 5,985 Alexander's Inc. 18,068 5,957 Hercules Technology Growth Capital Inc. 484,994 5,941 Apollo Residential Mortgage Inc. 266,254 5,935 City Holding Co. 149,035 5,930 AG Mortgage Investment Trust Inc. 230,700 5,876 Summit Hotel Properties Inc. 561,024 5,874 * FelCor Lodging Trust Inc. 979,404 5,827 WesBanco Inc. 240,057 5,749 Resource Capital Corp. 863,500 5,708 Infinity Property & Casualty Corp. 101,067 5,680 AMERISAFE Inc. 159,768 5,678 Cohen & Steers Inc. 156,617 5,649 * Encore Capital Group Inc. 185,896 5,595 Brookline Bancorp Inc. 604,495 5,525 Berkshire Hills Bancorp Inc. 215,965 5,516 Sterling Financial Corp. 253,562 5,500 Healthcare Trust of America Inc. Class A 467,655 5,495 * Nationstar Mortgage Holdings Inc. 148,813 5,491 American National Insurance Co. 62,354 5,417 Safety Insurance Group Inc. 110,165 5,415 * Navigators Group Inc. 91,227 5,360 HFF Inc. Class A 266,872 5,319 * Hanmi Financial Corp. 331,875 5,310 Interactive Brokers Group Inc. 353,656 5,273 Saul Centers Inc. 120,023 5,250 Oritani Financial Corp. 336,254 5,209 Getty Realty Corp. 256,774 5,189 Excel Trust Inc. 377,900 5,158 Maiden Holdings Ltd. 483,932 5,125 BlackRock Kelso Capital Corp. 507,250 5,073 Spirit Realty Capital Inc. 262,765 4,993 * Bancorp Inc. 359,590 4,980 Urstadt Biddle Properties Inc. Class A 226,967 4,939 United Fire Group Inc. 190,309 4,847 Renasant Corp. 216,376 4,843 * Piper Jaffray Cos. 140,930 4,834 S&T Bancorp Inc. 259,297 4,807 FBL Financial Group Inc. Class A 123,583 4,802 Flushing Financial Corp. 280,236 4,747 * Wilshire Bancorp Inc. 693,312 4,701 West Coast Bancorp 189,641 4,605 * Eagle Bancorp Inc. 209,862 4,594 Community Trust Bancorp Inc. 134,744 4,585 TrustCo Bank Corp. NY 812,086 4,531 State Bank Financial Corp. 274,986 4,502 * Hilltop Holdings Inc. 331,950 4,478 * ICG Group Inc. 358,681 4,476 Duff & Phelps Corp. Class A 283,751 4,401 * PICO Holdings Inc. 196,087 4,353 Cardinal Financial Corp. 235,447 4,280 ^ Silver Bay Realty Trust Corp. 205,030 4,244 Apollo Commercial Real Estate Finance Inc. 228,129 4,013 Stewart Information Services Corp. 156,193 3,978 * Ameris Bancorp 277,051 3,976 National Interstate Corp. 129,094 3,870 Dime Community Bancshares Inc. 268,172 3,851 Simmons First National Corp. Class A 151,795 3,843 Agree Realty Corp. 125,828 3,787 * Virginia Commerce Bancorp Inc. 269,456 3,786 * Investment Technology Group Inc. 342,910 3,786 * United Community Banks Inc. 333,156 3,778 Tompkins Financial Corp. 89,260 3,774 Monmouth Real Estate Investment Corp. Class A 335,403 3,740 Banner Corp. 116,447 3,707 Sandy Spring Bancorp Inc. 183,695 3,692 BGC Partners Inc. Class A 885,417 3,683 Lakeland Financial Corp. 137,145 3,660 Retail Properties of America Inc. 244,348 3,616 * Central Pacific Financial Corp. 229,667 3,606 MCG Capital Corp. 753,415 3,601 * Netspend Holdings Inc. 218,906 3,478 * Tejon Ranch Co. 114,881 3,421 ^ Southside Bancshares Inc. 162,672 3,418 Winthrop Realty Trust 268,977 3,384 National Western Life Insurance Co. Class A 19,084 3,359 Golub Capital BDC Inc. 202,622 3,345 * OmniAmerican Bancorp Inc. 132,010 3,337 * Safeguard Scientifics Inc. 210,652 3,328 Select Income REIT 125,216 3,312 * BofI Holding Inc. 91,601 3,287 TICC Capital Corp. 329,398 3,274 FXCM Inc. Class A 236,391 3,234 Western Asset Mortgage Capital Corp. 139,125 3,233 Kite Realty Group Trust 473,988 3,195 * eHealth Inc. 178,528 3,192 Rouse Properties Inc. 174,788 3,164 Washington Trust Bancorp Inc. 114,470 3,134 Meadowbrook Insurance Group Inc. 443,290 3,125 TowneBank 207,768 3,110 *,^ Green Dot Corp. Class A 183,504 3,066 First Financial Corp. 97,100 3,058 * Beneficial Mutual Bancorp Inc. 295,903 3,048 * First BanCorp 482,598 3,007 * Southwest Bancorp Inc. 239,207 3,004 * Park Sterling Corp. 524,279 2,957 Great Southern Bancorp Inc. 119,809 2,922 RAIT Financial Trust 362,000 2,885 Arlington Asset Investment Corp. Class A 111,139 2,869 * Metro Bancorp Inc. 172,734 2,857 First Merchants Corp. 182,188 2,818 * Citizens Inc. 335,531 2,815 CapLease Inc. 441,676 2,813 Rockville Financial Inc. 215,963 2,799 * NewStar Financial Inc. 210,883 2,790 Union First Market Bankshares Corp. 142,490 2,787 Univest Corp. of Pennsylvania 159,843 2,784 ^ KCAP Financial Inc. 258,237 2,781 Federal Agricultural Mortgage Corp. 89,877 2,767 * Walker & Dunlop Inc. 153,641 2,761 StellarOne Corp. 170,582 2,755 * Taylor Capital Group Inc. 171,244 2,738 Bancfirst Corp. 64,803 2,702 WSFS Financial Corp. 55,383 2,694 * Guaranty Bancorp 1,263,840 2,654 Arrow Financial Corp. 106,673 2,628 German American Bancorp Inc. 113,584 2,614 * First California Financial Group Inc. 305,075 2,599 MainSource Financial Group Inc. 184,100 2,585 Gladstone Commercial Corp. 131,886 2,568 First Connecticut Bancorp Inc. 171,528 2,527 CyrusOne Inc. 110,380 2,521 Provident New York Bancorp 274,888 2,493 * Suffolk Bancorp 173,991 2,478 Capital Southwest Corp. 21,523 2,475 MVC Capital Inc. 191,391 2,456 OneBeacon Insurance Group Ltd. Class A 181,046 2,448 One Liberty Properties Inc. 111,959 2,432 * Seacoast Banking Corp. of Florida 1,154,054 2,412 * Phoenix Cos. Inc. 78,341 2,411 SY Bancorp Inc. 106,793 2,403 Cedar Realty Trust Inc. 392,630 2,399 Heartland Financial USA Inc. 93,759 2,369 EverBank Financial Corp. 153,056 2,357 Republic Bancorp Inc. Class A 103,662 2,347 * Preferred Bank 148,506 2,343 New Mountain Finance Corp. 159,579 2,333 1st United Bancorp Inc. 360,144 2,327 Bank Mutual Corp. 420,519 2,325 *,^ Macatawa Bank Corp. 427,172 2,311 OceanFirst Financial Corp. 160,164 2,310 * MetroCorp Bancshares Inc. 224,297 2,263 * Gramercy Capital Corp. 434,160 2,262 GAMCO Investors Inc. 42,537 2,259 ^ New York Mortgage Trust Inc. 298,900 2,254 * Sun Bancorp Inc. 658,660 2,246 Homeowners Choice Inc. 82,329 2,243 Whitestone REIT 148,047 2,241 * Kearny Financial Corp. 219,274 2,237 * Heritage Commerce Corp. 332,144 2,235 Financial Institutions Inc. 111,961 2,235 First Busey Corp. 481,966 2,203 State Auto Financial Corp. 126,367 2,201 * Flagstar Bancorp Inc. 156,217 2,176 West Bancorporation Inc. 195,869 2,174 Fidus Investment Corp. 112,826 2,161 Sterling Bancorp 210,955 2,143 First Interstate Bancsystem Inc. 112,464 2,115 Franklin Financial Corp. 115,532 2,108 Calamos Asset Management Inc. Class A 178,901 2,106 Baldwin & Lyons Inc. 87,247 2,076 * Global Indemnity plc 88,824 2,061 United Financial Bancorp Inc. 134,997 2,052 National Bankshares Inc. 58,026 2,027 * HomeStreet Inc. 90,657 2,025 * Orrstown Financial Services Inc. 136,818 2,024 Territorial Bancorp Inc. 84,747 2,015 Marlin Business Services Corp. 86,388 2,003 Westwood Holdings Group Inc. 44,825 1,992 Medallion Financial Corp. 150,464 1,989 Washington Banking Co. 142,544 1,987 * North Valley Bancorp 112,156 1,985 Camden National Corp. 59,982 1,984 * INTL. FCStone Inc. 113,227 1,971 Westfield Financial Inc. 251,314 1,955 First Financial Holdings Inc. 93,161 1,953 * Aviv REIT Inc. 80,669 1,941 First Bancorp 143,569 1,937 * Intervest Bancshares Corp. Class A 328,173 1,930 CoBiz Financial Inc. 238,807 1,930 Tree.com Inc. 104,174 1,926 * First Financial Northwest Inc. 246,443 1,925 Northfield Bancorp Inc. 169,403 1,924 Oppenheimer Holdings Inc. Class A 98,048 1,909 Consolidated-Tomoka Land Co. 47,795 1,876 Peoples Bancorp Inc. 83,600 1,872 * Heritage Oaks Bancorp 325,667 1,856 Terreno Realty Corp. 102,700 1,847 Mercantile Bank Corp. 109,930 1,837 * Ladenburg Thalmann Financial Services Inc. 1,089,922 1,809 Bryn Mawr Bank Corp. 77,002 1,793 * NewBridge Bancorp 304,334 1,793 * HomeTrust Bancshares Inc. 111,294 1,758 * Meridian Interstate Bancorp Inc. 93,477 1,753 1st Source Corp. 73,348 1,738 Lakeland Bancorp Inc. 176,416 1,738 Gladstone Capital Corp. 187,531 1,725 Chatham Lodging Trust 97,235 1,712 Thomas Properties Group Inc. 333,706 1,712 First Bancorp Inc. 95,020 1,711 Hudson Valley Holding Corp. 114,543 1,708 * Doral Financial Corp. 2,423,302 1,708 Diamond Hill Investment Group Inc. 21,882 1,703 Citizens & Northern Corp. 86,813 1,693 GFI Group Inc. 505,939 1,690 * Pacific Premier Bancorp Inc. 127,923 1,682 Crawford & Co. Class B 221,436 1,681 Northrim BanCorp Inc. 74,373 1,671 * Yadkin Valley Financial Corp. 410,544 1,646 EMC Insurance Group Inc. 61,953 1,631 * BSB Bancorp Inc. 117,718 1,626 * United Community Financial Corp. 410,766 1,594 * Capital City Bank Group Inc. 128,812 1,591 First Community Bancshares Inc. 99,726 1,581 Eastern Insurance Holdings Inc. 83,757 1,571 Roma Financial Corp. 97,299 1,563 American Realty Capital Properties Inc. 106,084 1,557 Heritage Financial Corp. 107,168 1,554 * Bridge Capital Holdings 101,348 1,545 CorEnergy Infrastructure Trust 225,389 1,537 Donegal Group Inc. Class B 63,194 1,500 Kansas City Life Insurance Co. 38,258 1,497 CNB Financial Corp. 87,171 1,486 Asta Funding Inc. 153,816 1,477 First of Long Island Corp. 49,511 1,468 * Hampton Roads Bankshares Inc. 1,116,198 1,462 Centerstate Banks Inc. 168,828 1,449 * Pacific Mercantile Bancorp 246,981 1,445 Century Bancorp Inc. Class A 42,568 1,444 * Cowen Group Inc. Class A 507,773 1,432 Merchants Bancshares Inc. 47,177 1,422 Peoples Federal Bancshares Inc. 74,076 1,415 American National Bankshares Inc. 65,352 1,409 * FBR & Co. 74,426 1,409 MicroFinancial Inc. 166,298 1,402 BankFinancial Corp. 172,974 1,399 * MBT Financial Corp. 354,588 1,383 Cape Bancorp Inc. 150,272 1,377 * Consumer Portfolio Services Inc. 117,078 1,371 Pzena Investment Management Inc. Class A 208,543 1,356 Trico Bancshares 78,377 1,340 * Waterstone Financial Inc. 158,662 1,312 Home Federal Bancorp Inc. 101,725 1,302 * American Safety Insurance Holdings Ltd. 52,143 1,302 Provident Financial Holdings Inc. 75,794 1,289 Manning & Napier Inc. 77,797 1,287 * SWS Group Inc. 212,343 1,285 Gladstone Investment Corp. 174,217 1,274 ^ Pulaski Financial Corp. 119,535 1,264 UMH Properties Inc. 122,011 1,253 * Riverview Bancorp Inc. 473,465 1,250 JMP Group Inc. 179,490 1,240 * First South Bancorp Inc. 189,366 1,238 * Fidelity Southern Corp. 107,545 1,237 Clifton Savings Bancorp Inc. 99,139 1,235 Penns Woods Bancorp Inc. 30,020 1,230 Simplicity Bancorp Inc. 81,702 1,228 ESSA Bancorp Inc. 111,135 1,205 * Harris & Harris Group Inc. 334,378 1,204 Center Bancorp Inc. 96,047 1,194 * AmeriServ Financial Inc. 380,876 1,192 BNC Bancorp 117,647 1,179 Enterprise Financial Services Corp. 81,745 1,172 MutualFirst Financial Inc. 80,909 1,151 * BBX Capital Corp. 139,428 1,150 Arbor Realty Trust Inc. 144,800 1,135 * Unity Bancorp Inc. 174,680 1,123 Timberland Bancorp Inc. 135,976 1,115 Nicholas Financial Inc. 75,110 1,104 Meta Financial Group Inc. 41,575 1,103 * Farmers Capital Bank Corp. 58,359 1,097 Fox Chase Bancorp Inc. 64,911 1,096 ESB Financial Corp. 79,634 1,090 * ZipRealty Inc. 293,133 1,070 Artio Global Investors Inc. Class A 387,114 1,053 Federated National Holding Co. 137,066 1,043 * Republic First Bancorp Inc. 375,226 1,039 NGP Capital Resources Co. 146,067 1,039 Chicopee Bancorp Inc. 61,671 1,036 Bank of Commerce Holdings 188,449 948 Heritage Financial Group Inc. 63,161 915 * PVF Capital Corp. 226,090 895 * Altisource Residential Corp. 44,361 887 * WSB Holdings Inc. 134,399 880 New Hampshire Thrift Bancshares Inc. 67,166 880 CFS Bancorp Inc. 110,087 879 * Asset Acceptance Capital Corp. 130,270 878 * MPG Office Trust Inc. 318,889 877 *,^ FNB United Corp. 87,925 858 First Defiance Financial Corp. 36,032 840 Gyrodyne Co. of America Inc. 11,252 827 * Imperial Holdings Inc. 203,613 825 * AV Homes Inc. 61,375 818 Bridge Bancorp Inc. 37,769 812 Donegal Group Inc. Class A 52,679 804 * First United Corp. 95,613 799 TF Financial Corp. 31,291 796 Universal Insurance Holdings Inc. 163,711 794 Bank of Marin Bancorp 19,763 792 * United Security Bancshares 178,424 782 Pacific Continental Corp. 69,517 777 * Community Bankers Trust Corp. 236,942 775 Peoples Bancorp of North Carolina Inc. 68,148 770 Ocean Shore Holding Co. 49,411 741 Urstadt Biddle Properties Inc. 38,700 738 *,^ NASB Financial Inc. 34,883 734 * Southcoast Financial Corp. 140,150 708 Peapack Gladstone Financial Corp. 47,218 704 Middleburg Financial Corp. 35,897 697 Tower Financial Corp. 49,761 693 Ames National Corp. 32,956 687 Gain Capital Holdings Inc. 150,633 672 * Firstcity Financial Corp. 67,275 661 Firstbank Corp. 46,094 639 Sierra Bancorp 46,020 605 *,^ Security National Financial Corp. Class A 82,971 596 * Louisiana Bancorp Inc. 33,780 586 * Citizens Community Bancorp Inc. 82,910 579 Hawthorn Bancshares Inc. 50,907 578 PMC Commercial Trust 75,458 571 US Global Investors Inc. Class A 153,458 563 Independence Holding Co. 55,094 561 Ohio Valley Banc Corp. 26,627 553 * American River Bankshares 72,581 545 * Oak Valley Bancorp 66,347 539 BCB Bancorp Inc. 52,635 537 * Capital Bank Financial Corp. 31,226 536 * Home Bancorp Inc. 28,645 533 * Camco Financial Corp. 147,096 513 QC Holdings Inc. 158,879 510 Bank of Kentucky Financial Corp. 17,658 484 * ASB Bancorp Inc. 28,436 483 * Hallmark Financial Services 53,386 480 * Summit Financial Group Inc. 66,618 472 * OBA Financial Services Inc. 23,617 452 * Stratus Properties Inc. 27,459 440 Citizens Holding Co. 22,534 438 * Colony Bankcorp Inc. 79,638 432 * Cascade Bancorp 62,684 424 Investors Title Co. 6,127 423 ^ Preferred Apartment Communities Inc. Class A 44,041 421 Berkshire Bancorp Inc. 49,914 417 * Shore Bancshares Inc. 59,490 408 First Pactrust Bancorp Inc. 35,575 406 * Jefferson Bancshares Inc. 77,123 392 Bar Harbor Bankshares 10,605 388 * Prudential Bancorp Inc. of Pennsylvania 42,406 387 Teche Holding Co. 9,265 382 * 1st Constitution Bancorp 43,079 377 * First Marblehead Corp. 369,881 374 *,^ First Federal Bancshares of Arkansas Inc. 36,314 363 MidWestOne Financial Group Inc. 15,228 363 Southern National Bancorp of Virginia Inc. 36,675 355 * Guaranty Federal Bancshares Inc. 35,849 350 * Newport Bancorp Inc. 20,019 348 * Maui Land & Pineapple Co. Inc. 85,128 342 Atlanticus Holdings Corp. 91,683 336 HF Financial Corp. 24,373 334 Hampden Bancorp Inc. 21,407 330 Federal Agricultural Mortgage Corp. Class A 12,788 316 * ECB Bancorp Inc. 20,347 293 MHI Hospitality Corp. 67,221 281 * BRT Realty Trust 39,982 281 * Old Second Bancorp Inc. 88,103 280 * HMN Financial Inc. 46,047 269 C&F Financial Corp. 6,497 266 FedFirst Financial Corp. 14,741 261 Monarch Financial Holdings Inc. 24,417 259 * Parke Bancorp Inc. 34,698 249 * CIFC Corp. 30,194 249 Norwood Financial Corp. 8,045 246 Premier Financial Bancorp Inc. 20,638 239 Central Valley Community Bancorp 27,772 235 * Supertel Hospitality Inc. 210,925 234 First Savings Financial Group Inc. 9,746 215 * Xenith Bankshares Inc. 40,183 202 First Bancshares Inc. 16,069 201 * First Acceptance Corp. 147,708 199 First Citizens Banc Corp. 29,098 198 National Bank Holdings Corp. Class A 10,500 192 Codorus Valley Bancorp Inc. 11,187 184 Rurban Financial Corp. 21,019 180 * Community Partners Bancorp 26,379 178 * Investors Capital Holdings Ltd. 46,740 175 First Clover Leaf Financial Corp. 21,799 173 JAVELIN Mortgage Investment Corp. 8,681 171 * Anchor Bancorp Inc. 10,700 169 * BCSB Bancorp Inc. 9,958 167 Georgetown Bancorp Inc. 12,100 166 Old Point Financial Corp. 12,862 166 MidSouth Bancorp Inc. 9,974 162 Life Partners Holdings Inc. 40,287 158 * CU Bancorp 11,897 154 Horizon Bancorp 7,429 150 * InterGroup Corp. 6,100 144 Cheviot Financial Corp. 12,398 140 * New Century Bancorp Inc. 21,884 135 * Independent Bank Corp. 15,770 133 United Bancshares Inc. 11,052 133 Valley Financial Corp. 13,798 128 * Gleacher & Co. Inc. 212,450 127 Saratoga Investment Corp. 7,451 123 Farmers National Banc Corp. 19,378 122 Resource America Inc. Class A 12,100 121 Union Bankshares Inc. 5,797 118 Wolverine Bancorp Inc. 5,854 111 * Southern First Bancshares Inc. 10,319 108 Glen Burnie Bancorp 8,612 107 * IF Bancorp Inc. 6,757 103 Enterprise Bancorp Inc. 5,747 97 * Hamilton Bancorp Inc. 6,600 91 SI Financial Group Inc. 7,087 86 Laporte Bancorp Inc. 8,278 84 Peoples Financial Corp. 6,186 76 * First Financial Service Corp. 22,276 71 Somerset Hills Bancorp 6,100 71 * Atlantic Coast Financial Corp. 15,224 70 Naugatuck Valley Financial Corp. 9,737 70 United Community Bancorp 7,074 69 * Camco Financial Corp. Warrants Exp. 11/06/2017 45,300 63 * Royal Bancshares of Pennsylvania Inc. 40,173 62 Kentucky First Federal Bancorp 7,514 61 * Magyar Bancorp Inc. 10,365 56 Southwest Georgia Financial Corp. 5,335 56 Bank of South Carolina Corp. 4,282 51 United Bancorp Inc. 6,817 49 * Carolina Bank Holdings Inc. 4,000 46 * 1st Century Bancshares Inc. 8,013 45 * Southern Community Financial Corp. 182,721 40 Oconee Federal Financial Corp. 2,383 39 * Regional Management Corp. 1,900 38 * Madison County Financial Inc. 2,107 34 NB&T Financial Group Inc. 1,531 32 * First Security Group Inc. 12,328 31 * Malvern Bancorp Inc. 2,603 31 * First Capital Bancorp Inc. 8,224 27 * Severn Bancorp Inc. 5,194 26 * United Community Financial Corp. 410,766 26 Northeast Community Bancorp Inc. 4,657 25 Fauquier Bankshares Inc. 1,931 23 Greene County Bancorp Inc. 1,080 23 * Community West Bancshares 4,400 21 * Sussex Bancorp 2,850 20 Mackinac Financial Corp. 2,200 20 QCR Holdings Inc. 1,100 18 * Rand Capital Corp. 5,750 17 * Porter Bancorp Inc. 19,841 17 Salisbury Bancorp Inc. 640 16 * Eastern Virginia Bankshares Inc. 2,851 16 First West Virginia Bancorp 916 15 * State Investors Bancorp Inc. 1,013 15 Mid Penn Bancorp Inc. 1,284 14 * Presidential Realty Corp. Class B 46,000 12 * Polonia Bancorp Inc. 1,200 11 First Capital Inc. 510 10 Auburn National Bancorporation Inc. 359 8 ACNB Corp. 408 7 * FS Bancorp Inc. 400 6 CKX Lands Inc. 399 6 * Village Bank and Trust Financial Corp. 2,400 5 * Patriot National Bancorp Inc. 3,120 5 Summit State Bank 400 3 Oneida Financial Corp. 194 3 * Siebert Financial Corp. 1,636 2 Stewardship Financial Corp. 400 2 Eagle Bancorp Montana Inc. 175 2 * SP Bancorp Inc. 100 2 *,^ Jacksonville Bancorp Inc. 1,210 2 River Valley Bancorp 69 1 * Transcontinental Realty Investors Inc. 100 1 * Central Federal Corp. 160 — * American Spectrum Realty Inc. 100 — Elmira Savings Bank 1 — Health Care (10.7%) * Regeneron Pharmaceuticals Inc. 651,086 114,852 * Vertex Pharmaceuticals Inc. 1,865,958 102,590 HCA Holdings Inc. 2,095,017 85,121 * Henry Schein Inc. 750,790 69,486 * BioMarin Pharmaceutical Inc. 1,080,323 67,261 * Illumina Inc. 1,060,975 57,293 ResMed Inc. 1,232,150 57,122 * Mettler-Toledo International Inc. 260,214 55,483 * Onyx Pharmaceuticals Inc. 616,926 54,820 * Hologic Inc. 2,298,654 51,950 Universal Health Services Inc. Class B 763,732 48,780 Cooper Cos. Inc. 412,647 44,516 * IDEXX Laboratories Inc. 468,637 43,297 * MEDNAX Inc. 429,363 38,484 Community Health Systems Inc. 791,470 37,508 Omnicare Inc. 896,385 36,501 * Sirona Dental Systems Inc. 487,558 35,948 * Covance Inc. 473,322 35,177 * Pharmacyclics Inc. 428,551 34,460 * Seattle Genetics Inc. 889,663 31,592 * athenahealth Inc. 311,592 30,237 * Endo Health Solutions Inc. 979,682 30,135 * Medivation Inc. 637,951 29,837 Teleflex Inc. 350,404 29,613 * Health Management Associates Inc. Class A 2,206,587 28,399 * Ariad Pharmaceuticals Inc. 1,561,371 28,245 * Alkermes plc 1,136,749 26,952 *,^ Incyte Corp. Ltd. 1,149,751 26,916 * Cubist Pharmaceuticals Inc. 557,259 26,091 * Zoetis Inc. 729,919 24,379 * United Therapeutics Corp. 400,315 24,367 * Jazz Pharmaceuticals plc 425,571 23,794 * Brookdale Senior Living Inc. Class A 843,191 23,508 * Salix Pharmaceuticals Ltd. 446,316 22,842 * Cepheid Inc. 569,911 21,867 * Bio-Rad Laboratories Inc. Class A 172,820 21,775 * WellCare Health Plans Inc. 371,184 21,514 STERIS Corp. 503,244 20,940 * Align Technology Inc. 617,878 20,705 * HMS Holdings Corp. 747,429 20,293 Techne Corp. 297,852 20,209 * Allscripts Healthcare Solutions Inc. 1,479,234 20,103 * Centene Corp. 449,397 19,791 * PAREXEL International Corp. 499,315 19,728 * LifePoint Hospitals Inc. 403,220 19,540 * Health Net Inc. 679,149 19,437 West Pharmaceutical Services Inc. 295,290 19,176 * Thoratec Corp. 492,978 18,487 * Haemonetics Corp. 442,866 18,450 * Charles River Laboratories International Inc. 413,754 18,317 Hill-Rom Holdings Inc. 518,155 18,249 * VCA Antech Inc. 759,538 17,842 * Myriad Genetics Inc. 699,572 17,769 Owens & Minor Inc. 543,390 17,693 * Alere Inc. 652,734 16,664 * HealthSouth Corp. 624,326 16,463 ^ Questcor Pharmaceuticals Inc. 501,592 16,322 * Infinity Pharmaceuticals Inc. 335,456 16,260 * Medicines Co. 461,792 15,433 *,^ Arena Pharmaceuticals Inc. 1,863,929 15,303 * Bruker Corp. 798,452 15,250 * Isis Pharmaceuticals Inc. 868,303 14,709 Air Methods Corp. 300,896 14,515 * ViroPharma Inc. 560,045 14,091 * Theravance Inc. 588,236 13,894 * MWI Veterinary Supply Inc. 103,351 13,669 Chemed Corp. 163,906 13,109 * Ironwood Pharmaceuticals Inc. Class A 705,071 12,896 * Insulet Corp. 451,861 11,685 * ImmunoGen Inc. 726,885 11,674 * Medidata Solutions Inc. 193,009 11,191 * Acorda Therapeutics Inc. 347,154 11,119 * Magellan Health Services Inc. 231,614 11,018 * Nektar Therapeutics 995,593 10,952 * Team Health Holdings Inc. 299,399 10,892 * Volcano Corp. 466,503 10,384 * Alnylam Pharmaceuticals Inc. 424,421 10,343 * DexCom Inc. 599,424 10,022 * HeartWare International Inc. 110,833 9,801 *,^ Opko Health Inc. 1,276,487 9,740 * Cyberonics Inc. 206,585 9,670 * Lexicon Pharmaceuticals Inc. 4,425,167 9,647 * Neogen Corp. 193,085 9,571 *,^ Vivus Inc. 870,051 9,571 * Wright Medical Group Inc. 398,570 9,490 * Hanger Inc. 296,399 9,345 *,^ Sarepta Therapeutics Inc. 251,914 9,308 * Amsurg Corp. Class A 275,939 9,283 * Emeritus Corp. 320,673 8,911 Masimo Corp. 450,886 8,846 * Impax Laboratories Inc. 561,198 8,665 * Acadia Healthcare Co. Inc. 291,260 8,560 * MedAssets Inc. 444,647 8,559 Abaxis Inc. 178,748 8,458 * ArthroCare Corp. 241,310 8,388 Analogic Corp. 105,832 8,363 CONMED Corp. 244,244 8,319 Meridian Bioscience Inc. 357,537 8,159 * Akorn Inc. 586,964 8,118 * NuVasive Inc. 378,119 8,058 * Celldex Therapeutics Inc. 677,709 7,848 * Endologix Inc. 482,048 7,785 * Molina Healthcare Inc. 248,272 7,664 * NPS Pharmaceuticals Inc. 749,709 7,640 * Santarus Inc. 432,743 7,499 * Auxilium Pharmaceuticals Inc. 425,869 7,359 *,^ Exelixis Inc. 1,588,946 7,341 * Integra LifeSciences Holdings Corp. 173,116 6,753 * Conceptus Inc. 274,111 6,620 * ICU Medical Inc. 111,126 6,551 * IPC The Hospitalist Co. Inc. 144,244 6,416 *,^ Dendreon Corp. 1,341,371 6,345 Quality Systems Inc. 344,400 6,296 * Neurocrine Biosciences Inc. 517,482 6,282 * BioScrip Inc. 493,013 6,266 * InterMune Inc. 686,806 6,216 * Greatbatch Inc. 205,327 6,133 * Capital Senior Living Corp. 229,972 6,078 * Orthofix International NV 167,151 5,996 * AMN Healthcare Services Inc. 373,028 5,905 * Quidel Corp. 248,385 5,899 *,^ Pacira Pharmaceuticals Inc. 200,008 5,772 * Omnicell Inc. 302,387 5,709 * Spectranetics Corp. 305,598 5,663 * Ligand Pharmaceuticals Inc. Class B 212,082 5,652 * ABIOMED Inc. 301,665 5,632 Cantel Medical Corp. 186,019 5,592 Ensign Group Inc. 164,169 5,483 * Bio-Reference Labs Inc. 210,972 5,481 * Keryx Biopharmaceuticals Inc. 777,846 5,476 * Luminex Corp. 327,385 5,408 * Exact Sciences Corp. 551,314 5,403 * Achillion Pharmaceuticals Inc. 611,131 5,341 * Aegerion Pharmaceuticals Inc. 129,635 5,229 Computer Programs & Systems Inc. 96,409 5,217 * Array BioPharma Inc. 1,059,109 5,211 * NxStage Medical Inc. 460,287 5,192 * Momenta Pharmaceuticals Inc. 386,562 5,157 * Rigel Pharmaceuticals Inc. 742,447 5,041 *,^ MannKind Corp. 1,458,369 4,944 * Optimer Pharmaceuticals Inc. 408,409 4,860 * Kindred Healthcare Inc. 458,884 4,832 * Accretive Health Inc. 463,162 4,706 * Dyax Corp. 1,077,167 4,696 Landauer Inc. 82,072 4,627 * ACADIA Pharmaceuticals Inc. 582,465 4,625 * Orexigen Therapeutics Inc. 730,643 4,567 * ExamWorks Group Inc. 262,731 4,550 * Genomic Health Inc. 158,934 4,495 * Sangamo Biosciences Inc. 445,980 4,264 * Halozyme Therapeutics Inc. 735,771 4,245 * Merit Medical Systems Inc. 344,724 4,226 * AMAG Pharmaceuticals Inc. 174,377 4,159 *,^ AVANIR Pharmaceuticals Inc. 1,504,923 4,123 *,^ Sequenom Inc. 969,287 4,023 * Endocyte Inc. 321,232 3,999 * Antares Pharma Inc. 1,115,236 3,993 * HealthStream Inc. 169,976 3,899 *,^ MAKO Surgical Corp. 347,987 3,880 National Healthcare Corp. 84,254 3,852 Select Medical Holdings Corp. 427,184 3,845 * Idenix Pharmaceuticals Inc. 1,066,611 3,797 * Albany Molecular Research Inc. 349,856 3,677 * Affymetrix Inc. 778,749 3,676 * Natus Medical Inc. 270,524 3,636 US Physical Therapy Inc. 133,966 3,597 * Corvel Corp. 72,140 3,570 Invacare Corp. 268,358 3,502 * Symmetry Medical Inc. 304,562 3,487 * Synageva BioPharma Corp. 61,986 3,404 * Dynavax Technologies Corp. 1,527,714 3,392 ^ Spectrum Pharmaceuticals Inc. 449,375 3,352 * PharMerica Corp. 239,016 3,346 * Healthways Inc. 271,410 3,325 * AngioDynamics Inc. 284,575 3,253 * Furiex Pharmaceuticals Inc. 86,654 3,248 * SurModics Inc. 114,653 3,124 * Vanguard Health Systems Inc. 209,223 3,111 * Obagi Medical Products Inc. 156,134 3,084 * Cardiovascular Systems Inc. 148,880 3,049 * LHC Group Inc. 141,512 3,041 Universal American Corp. 362,109 3,016 * XOMA Corp. 863,626 3,014 *,^ Navidea Biopharmaceuticals Inc. 1,075,719 2,915 *,^ Synergy Pharmaceuticals Inc. 478,569 2,905 * Cerus Corp. 655,851 2,899 * Cambrex Corp. 223,016 2,852 *,^ Clovis Oncology Inc. 99,216 2,845 * Depomed Inc. 482,462 2,832 * GenMark Diagnostics Inc. 216,815 2,801 * Vical Inc. 701,624 2,792 * Curis Inc. 848,857 2,784 Hi-Tech Pharmacal Co. Inc. 84,015 2,782 * Amedisys Inc. 243,721 2,710 * Gentiva Health Services Inc. 246,287 2,665 * Emergent Biosolutions Inc. 189,687 2,652 *,^ Accuray Inc. 566,077 2,627 * Cadence Pharmaceuticals Inc. 390,098 2,610 * Fluidigm Corp. 140,817 2,607 * Palomar Medical Technologies Inc. 190,966 2,576 * OraSure Technologies Inc. 472,530 2,552 * Triple-S Management Corp. Class B 139,089 2,423 * Cytokinetics Inc. 2,098,462 2,392 *,^ Synta Pharmaceuticals Corp. 272,587 2,344 * XenoPort Inc. 322,149 2,303 * Novavax Inc. 1,003,162 2,287 * Chelsea Therapeutics International Ltd. 1,113,301 2,271 * AVEO Pharmaceuticals Inc. 307,654 2,261 * Astex Pharmaceuticals 503,861 2,247 * Five Star Quality Care Inc. 334,338 2,237 * Staar Surgical Co. 397,201 2,236 * Immunomedics Inc. 926,204 2,232 * Providence Service Corp. 119,198 2,204 * Sucampo Pharmaceuticals Inc. Class A 330,947 2,164 *,^ Repros Therapeutics Inc. 134,259 2,162 Assisted Living Concepts Inc. Class A 180,537 2,147 * Vascular Solutions Inc. 128,899 2,091 * Cynosure Inc. Class A 79,882 2,091 * Tornier NV 109,503 2,064 * Cytori Therapeutics Inc. 822,260 2,064 * Repligen Corp. 293,921 2,031 * Threshold Pharmaceuticals Inc. 422,717 1,949 * Harvard Bioscience Inc. 342,015 1,932 Atrion Corp. 9,895 1,900 * Arqule Inc. 729,167 1,889 Enzon Pharmaceuticals Inc. 496,313 1,886 *,^ Sunesis Pharmaceuticals Inc. 340,749 1,864 *,^ Biolase Inc. 457,003 1,819 *,^ Peregrine Pharmaceuticals Inc. 1,353,851 1,814 * Sciclone Pharmaceuticals Inc. 393,619 1,811 * Cutera Inc. 131,514 1,710 Almost Family Inc. 82,058 1,676 *,^ Osiris Therapeutics Inc. 159,576 1,660 * Raptor Pharmaceutical Corp. 281,483 1,647 *,^ Greenway Medical Technologies 103,125 1,640 CryoLife Inc. 272,569 1,638 *,^ Ampio Pharmaceuticals Inc. 353,851 1,617 * Anika Therapeutics Inc. 109,617 1,592 * Insmed Inc. 204,985 1,535 * Geron Corp. 1,430,153 1,530 *,^ ImmunoCellular Therapeutics Ltd. 553,039 1,515 * Chindex International Inc. 109,390 1,503 * GTx Inc. 360,741 1,497 *,^ Galena Biopharma Inc. 704,675 1,473 * Zogenix Inc. 810,822 1,459 *,^ Neuralstem Inc. 1,297,517 1,453 * BioDelivery Sciences International Inc. 344,033 1,448 * RTI Biologics Inc. 366,590 1,444 * TESARO Inc. 65,200 1,432 *,^ Savient Pharmaceuticals Inc. 1,773,620 1,419 *,^ MEI Pharma Inc. 164,365 1,418 *,^ TearLab Corp. 205,503 1,418 * Amicus Therapeutics Inc. 442,097 1,401 * Rochester Medical Corp. 94,800 1,386 Psychemedics Corp. 115,494 1,378 * Alphatec Holdings Inc. 650,530 1,373 National Research Corp. 23,383 1,357 * Corcept Therapeutics Inc. 678,296 1,357 * Durect Corp. 996,022 1,325 * SIGA Technologies Inc. 364,520 1,305 * Oncothyreon Inc. 622,405 1,295 *,^ Cleveland Biolabs Inc. 650,900 1,276 * Progenics Pharmaceuticals Inc. 232,278 1,252 * Targacept Inc. 288,420 1,234 * Cross Country Healthcare Inc. 228,188 1,212 Pain Therapeutics Inc. 343,050 1,177 *,^ ZIOPHARM Oncology Inc. 641,200 1,173 * Vanda Pharmaceuticals Inc. 281,937 1,105 * Vocera Communications Inc. 47,295 1,088 * RadNet Inc. 373,069 1,045 * Pozen Inc. 194,041 1,023 * Puma Biotechnology Inc. 29,910 999 * Sagent Pharmaceuticals Inc. 56,472 991 Simulations Plus Inc. 239,959 991 *,^ Neostem Inc. 1,454,408 989 * Merge Healthcare Inc. 341,358 987 * AtriCure Inc. 124,151 983 *,^ Celsion Corp. 862,112 905 * Digirad Corp. 355,865 897 * Cell Therapeutics Inc. 773,157 889 *,^ Biotime Inc. 232,517 888 *,^ Delcath Systems Inc. 485,146 873 * Skilled Healthcare Group Inc. 132,719 872 *,^ Hansen Medical Inc. 429,111 863 * Durata Therapeutics Inc. 95,742 862 * Exactech Inc. 40,053 829 * PhotoMedex Inc. 51,423 827 * Solta Medical Inc. 375,672 826 Utah Medical Products Inc. 16,790 819 *,^ Unilife Corp. 372,069 811 *,^ AcelRx Pharmaceuticals Inc. 157,137 811 * Coronado Biosciences Inc. 83,407 811 LeMaitre Vascular Inc. 132,140 806 * Alliance HealthCare Services Inc. 101,861 790 * Merrimack Pharmaceuticals Inc. 127,027 775 *,^ Apricus Biosciences Inc. 286,388 768 * Intercept Pharmaceuticals Inc. 20,500 767 Heska Corp. 82,386 764 *,^ PharmAthene Inc. 447,566 761 * OncoGenex Pharmaceutical Inc. 66,063 748 * Synergetics USA Inc. 213,690 741 * Trius Therapeutics Inc. 107,463 735 *,^ Rockwell Medical Technologies Inc. 184,603 731 *,^ Supernus Pharmaceuticals Inc. 129,421 727 * BioCryst Pharmaceuticals Inc. 608,193 724 * Omeros Corp. 170,851 704 * Horizon Pharma Inc. 253,419 687 * Cardica Inc. 526,562 685 * Derma Sciences Inc. 55,115 666 * NewLink Genetics Corp. 50,970 625 * Biospecifics Technologies Corp. 35,296 602 * Transcept Pharmaceuticals Inc. 121,239 581 * Theragenics Corp. 349,203 569 *,^ Anthera Pharmaceuticals Inc. Class A 872,770 567 * PDI Inc. 95,770 565 * Iridex Corp. 124,315 563 *,^ Affymax Inc. 398,043 553 * Adcare Health Systems Inc. 135,530 545 * Lannett Co. Inc. 52,945 535 *,^ Inovio Pharmaceuticals Inc. 871,337 518 *,^ Zalicus Inc. 775,238 517 * Synthetic Biologics Inc. 304,381 511 *,^ Sunshine Heart Inc. 82,977 507 * Icad Inc. 101,374 506 * Cel-Sci Corp. 2,176,698 502 * Medical Action Industries Inc. 83,183 499 *,^ Alexza Pharmaceuticals Inc. 104,998 464 * Columbia Laboratories Inc. 776,381 460 *,^ Acura Pharmaceuticals Inc. 210,307 448 *,^ Cyclacel Pharmaceuticals Inc. 77,728 434 * Bovie Medical Corp. 127,396 420 * Agenus Inc. 106,756 415 * Discovery Laboratories Inc. 179,350 411 * Anacor Pharmaceuticals Inc. 63,222 408 * Uroplasty Inc. 157,185 399 *,^ Aastrom Biosciences Inc. 539,511 378 *,^ Bacterin International Holdings Inc. 453,456 372 * Cumberland Pharmaceuticals Inc. 73,721 367 *,^ BSD Medical Corp. 249,740 367 *,^ Mast Therapeutics Inc. 503,500 340 Maxygen Inc. 138,317 333 * Hemispherx Biopharma Inc. 1,716,241 326 * LCA-Vision Inc. 95,864 322 * Adolor Corp. Rights Exp. 07/01/2019 596,841 310 * Nanosphere Inc. 131,869 290 * TranS1 Inc. 127,801 286 * pSivida Corp. 124,864 285 * MELA Sciences Inc. 244,940 284 * Vision Sciences Inc. 254,570 272 * Authentidate Holding Corp. 264,899 265 * Codexis Inc. 108,152 258 * Biota Pharmaceuticals Inc. 62,654 254 * iBio Inc. 459,496 248 *,^ Rexahn Pharmaceuticals Inc. 779,754 238 * KYTHERA Biopharmaceuticals Inc. 9,675 236 * Zeltiq Aesthetics Inc. 61,638 235 * Entremed Inc. 114,174 232 * Medgenics Inc. 47,626 231 *,^ Oculus Innovative Sciences Inc. 506,538 223 *,^ IsoRay Inc. 405,944 219 * Hooper Holmes Inc. 466,668 215 * Ventrus Biosciences Inc. 68,228 204 *,^ Opexa Therapeutics Inc. 87,158 204 * Cornerstone Therapeutics Inc. 28,390 201 * Catalyst Pharmaceutical Partners Inc. 408,561 200 MGC Diagnostics Corp. 28,609 200 * EnteroMedics Inc. 185,805 186 * Strategic Diagnostics Inc. 188,863 185 * Palatin Technologies Inc. 285,726 171 * Sharps Compliance Corp. 63,085 169 *,^ Athersys Inc. 100,548 169 *,^ StemCells Inc. 87,804 152 *,^ Wright Medical Group Inc. Rights Exp. 12/31/2049 52,493 131 * Bioanalytical Systems Inc. 86,496 130 *,^ MediciNova Inc. 46,942 126 * Novabay Pharmaceuticals Inc. 89,741 126 * Forest Laboratories Inc. Contingent Value Rights Exp. 04/14/2018 131,308 125 * Alimera Sciences Inc. 40,100 123 * Urologix Inc. 222,218 122 * Stereotaxis Inc. 60,304 120 * Biodel Inc. 41,030 116 * VirtualScopics Inc. 161,804 112 * American Caresource Holdings Inc. 51,566 102 * CardioNet Inc. 40,415 98 * Enzo Biochem Inc. 37,119 94 * ProPhase Labs Inc. 52,086 91 * Misonix Inc. 15,828 91 * Fonar Corp. 12,917 89 * CAS Medical Systems Inc. 43,357 82 * Regulus Therapeutics Inc. 9,982 77 * Accelerate Diagnostics Inc. 10,600 77 * Chembio Diagnostics Inc. 14,955 76 * Lpath Inc. Class A 14,508 73 * Retractable Technologies Inc. 66,854 71 * NeoGenomics Inc. 17,800 70 * ERBA Diagnostics Inc. 94,000 69 *,^ NuPathe Inc. 18,702 65 * Escalon Medical Corp. 59,011 63 * Arrowhead Research Corp. 28,201 61 *,^ TrovaGene Inc. 9,338 58 * Pernix Therapeutics Holdings 11,733 58 * Galectin Therapeutics Inc. 15,319 55 * SunLink Health Systems Inc. 59,900 54 * CytRx Corp. 18,601 51 * Tranzyme Inc. 95,100 49 *,^ Cardium Therapeutics Inc. 306,488 49 * Vermillion Inc. 42,024 49 * DynaVox Inc. Class A 85,592 46 *,^ BG Medicine Inc. 24,771 46 * Biosante Pharmaceuticals Inc. 31,290 37 *,^ CombiMatrix Corp. 9,624 32 * Allied Healthcare Products 10,015 27 *,^ ARCA Biopharma Inc. 10,323 24 * Hyperion Therapeutics Inc. 900 23 * Venaxis Inc. 10,069 22 * PURE Bioscience Inc. 37,078 21 * Telik Inc. 14,700 20 * Metabolix Inc. 8,161 15 * Ligand Pharmaceuticals Inc. Glucagon CVR 395,811 12 * Oxygen Biotherapeutics Inc. 44,208 11 * Cempra Inc. 1,200 8 * Response Genetics Inc. 4,215 6 * Ligand Pharmaceuticals Inc. Roche CVR 395,811 6 * DARA Biosciences Inc. 5,069 5 * NeuroMetrix Inc. 1,751 4 Ligand Pharmaceuticals Inc. General CVR 395,811 3 * Ligand Pharmaceuticals Inc. TR Beta CVR 395,811 2 * GenVec Inc. 800 1 Industrials (16.0%) * Delta Air Lines Inc. 7,312,027 120,722 Kansas City Southern 945,823 104,892 * United Continental Holdings Inc. 2,853,107 91,328 AMETEK Inc. 2,088,916 90,575 * Verisk Analytics Inc. Class A 1,242,271 76,561 * Hertz Global Holdings Inc. 3,247,260 72,284 TransDigm Group Inc. 388,290 59,377 JB Hunt Transport Services Inc. 776,241 57,814 Chicago Bridge & Iron Co. NV 904,972 56,199 * B/E Aerospace Inc. 899,429 54,227 * Fortune Brands Home & Security Inc. 1,403,930 52,549 Nielsen Holdings NV 1,442,374 51,666 * IHS Inc. Class A 429,172 44,943 Hubbell Inc. Class B 457,785 44,455 * United Rentals Inc. 798,751 43,907 AGCO Corp. 833,222 43,428 Donaldson Co. Inc. 1,158,613 41,930 Wabtec Corp. 408,105 41,672 KBR Inc. 1,267,584 40,664 * Owens Corning 1,015,626 40,046 * Genesee & Wyoming Inc. Class A 424,359 39,512 Timken Co. 683,771 38,688 Lincoln Electric Holdings Inc. 712,264 38,590 * Alaska Air Group Inc. 603,312 38,588 * WABCO Holdings Inc. 542,452 38,292 Waste Connections Inc. 1,059,049 38,105 IDEX Corp. 708,629 37,855 Manpower Inc. 659,992 37,435 * Kirby Corp. 487,051 37,406 Carlisle Cos. Inc. 545,043 36,948 MSC Industrial Direct Co. Inc. Class A 399,358 34,257 Triumph Group Inc. 430,401 33,786 Towers Watson & Co. Class A 483,103 33,489 * Terex Corp. 950,597 32,720 * Sensata Technologies Holding NV 980,996 32,245 Nordson Corp. 487,421 32,145 * Oshkosh Corp. 750,158 31,874 Valmont Industries Inc. 201,734 31,727 Gardner Denver Inc. 422,049 31,700 SPX Corp. 401,333 31,689 Regal-Beloit Corp. 386,225 31,501 URS Corp. 659,519 31,268 * Copart Inc. 910,720 31,219 Trinity Industries Inc. 679,464 30,800 Graco Inc. 520,959 30,231 * AECOM Technology Corp. 899,463 29,502 Babcock & Wilcox Co. 1,021,864 29,031 * WESCO International Inc. 375,652 27,276 * Colfax Corp. 573,629 26,697 Kennametal Inc. 680,239 26,557 * Clean Harbors Inc. 452,932 26,311 * Avis Budget Group Inc. 920,764 25,625 Acuity Brands Inc. 367,517 25,487 * Teledyne Technologies Inc. 320,353 25,128 * Hexcel Corp. 861,743 24,999 Lennox International Inc. 392,862 24,943 AO Smith Corp. 333,437 24,531 * Middleby Corp. 161,006 24,497 EMCOR Group Inc. 575,229 24,384 * Navistar International Corp. 687,438 23,765 * US Airways Group Inc. 1,397,873 23,722 Manitowoc Co. Inc. 1,134,887 23,333 * Old Dominion Freight Line Inc. 606,275 23,160 Crane Co. 413,415 23,093 Toro Co. 499,665 23,005 Covanta Holding Corp. 1,129,686 22,763 Landstar System Inc. 398,649 22,759 Huntington Ingalls Industries Inc. 424,630 22,646 ITT Corp. 792,599 22,534 CLARCOR Inc. 426,135 22,321 Watsco Inc. 255,303 21,491 GATX Corp. 402,003 20,892 * Foster Wheeler AG 910,622 20,808 Woodward Inc. 519,021 20,636 * Chart Industries Inc. 256,735 20,541 Alliant Techsystems Inc. 281,428 20,384 * USG Corp. 765,824 20,248 * Esterline Technologies Corp. 266,124 20,146 Belden Inc. 382,367 19,749 * MRC Global Inc. 590,372 19,441 Actuant Corp. Class A 626,338 19,178 * EnerSys Inc. 410,569 18,714 ^ RR Donnelley & Sons Co. 1,548,194 18,656 Deluxe Corp. 436,076 18,054 * DigitalGlobe Inc. 623,926 18,038 * Spirit Aerosystems Holdings Inc. Class A 949,113 18,024 * Moog Inc. Class A 391,914 17,961 Exelis Inc. 1,621,481 17,658 Harsco Corp. 692,567 17,155 Con-way Inc. 480,920 16,933 * Tetra Tech Inc. 554,063 16,893 Air Lease Corp. 572,926 16,798 Corporate Executive Board Co. 287,412 16,716 KAR Auction Services Inc. 820,881 16,442 Applied Industrial Technologies Inc. 361,608 16,272 * Beacon Roofing Supply Inc. 416,143 16,088 *,^ Polypore International Inc. 398,236 16,001 * Advisory Board Co. 301,276 15,823 * General Cable Corp. 426,833 15,635 Healthcare Services Group Inc. 586,684 15,037 * MasTec Inc. 489,404 14,266 Rollins Inc. 567,910 13,942 Herman Miller Inc. 503,339 13,927 Curtiss-Wright Corp. 400,904 13,911 HNI Corp. 385,673 13,688 United Stationers Inc. 347,979 13,449 Brady Corp. Class A 397,958 13,344 Mine Safety Appliances Co. 268,294 13,313 HEICO Corp. 306,485 13,305 * JetBlue Airways Corp. 1,925,159 13,284 * FTI Consulting Inc. 351,040 13,220 TAL International Group Inc. 290,606 13,167 Generac Holdings Inc. 369,818 13,069 Mueller Industries Inc. 242,891 12,944 * Acacia Research Corp. 426,653 12,872 UTi Worldwide Inc. 888,368 12,864 Barnes Group Inc. 407,208 11,781 * Hub Group Inc. Class A 305,773 11,760 UniFirst Corp. 129,572 11,726 Allegiant Travel Co. Class A 131,760 11,698 Brink's Co. 413,311 11,680 Watts Water Technologies Inc. Class A 242,277 11,627 Franklin Electric Co. Inc. 333,678 11,202 AMERCO 62,896 10,915 Simpson Manufacturing Co. Inc. 346,988 10,621 AZZ Inc. 219,099 10,561 Raven Industries Inc. 314,148 10,559 Briggs & Stratton Corp. 413,790 10,262 * Swift Transportation Co. 723,529 10,260 * Armstrong World Industries Inc. 183,238 10,241 * Spirit Airlines Inc. 401,790 10,189 Steelcase Inc. Class A 682,128 10,048 * RBC Bearings Inc. 197,123 9,967 Granite Construction Inc. 307,927 9,804 Lindsay Corp. 110,292 9,726 ABM Industries Inc. 435,995 9,697 Titan International Inc. 459,390 9,684 * Mobile Mini Inc. 328,745 9,675 * On Assignment Inc. 377,579 9,557 Interface Inc. Class A 496,555 9,544 Forward Air Corp. 254,300 9,483 ESCO Technologies Inc. 230,723 9,427 * Nortek Inc. 131,192 9,362 * Atlas Air Worldwide Holdings Inc. 228,818 9,327 Werner Enterprises Inc. 384,968 9,293 * EnPro Industries Inc. 179,281 9,174 Matson Inc. 368,272 9,059 * Trimas Corp. 278,841 9,054 * Orbital Sciences Corp. 515,051 8,596 *,^ GrafTech International Ltd. 1,091,243 8,381 Knight Transportation Inc. 510,621 8,221 Kaman Corp. 229,700 8,147 Mueller Water Products Inc. Class A 1,358,754 8,057 * II-VI Inc. 472,120 8,045 * Huron Consulting Group Inc. 198,688 8,011 Tennant Co. 160,829 7,810 * Aegion Corp. Class A 336,284 7,785 G&K Services Inc. Class A 165,545 7,534 * Korn/Ferry International 420,508 7,510 Knoll Inc. 413,808 7,502 * TrueBlue Inc. 349,154 7,381 Sun Hydraulics Corp. 225,648 7,336 Albany International Corp. 249,772 7,218 SkyWest Inc. 444,922 7,141 Apogee Enterprises Inc. 245,680 7,112 Kaydon Corp. 277,697 7,103 * GenCorp Inc. 525,123 6,984 * Rush Enterprises Inc. Class A 289,516 6,983 Universal Forest Products Inc. 171,200 6,815 * Team Inc. 163,291 6,706 Aircastle Ltd. 489,052 6,690 * ACCO Brands Corp. 978,754 6,538 CIRCOR International Inc. 150,862 6,412 Primoris Services Corp. 289,063 6,391 AAR Corp. 346,113 6,365 Altra Holdings Inc. 232,887 6,339 Astec Industries Inc. 181,419 6,337 * Trex Co. Inc. 127,863 6,288 * DXP Enterprises Inc. 84,068 6,280 McGrath RentCorp 199,753 6,212 Exponent Inc. 114,402 6,171 Standex International Corp. 110,261 6,089 * Wabash National Corp. 592,844 6,023 * Tutor Perini Corp. 310,736 5,997 Cubic Corp. 138,836 5,931 Sauer-Danfoss Inc. 100,666 5,882 * Blount International Inc. 424,601 5,681 * Navigant Consulting Inc. 432,035 5,677 Encore Wire Corp. 161,199 5,645 * Dycom Industries Inc. 284,222 5,596 John Bean Technologies Corp. 268,182 5,565 Comfort Systems USA Inc. 392,496 5,530 Insperity Inc. 191,207 5,425 Heartland Express Inc. 398,924 5,322 Viad Corp. 188,785 5,222 Resources Connection Inc. 406,643 5,164 Quanex Building Products Corp. 319,475 5,144 AAON Inc. 186,142 5,136 Griffon Corp. 425,689 5,074 H&E Equipment Services Inc. 248,189 5,063 American Science & Engineering Inc. 80,272 4,896 * Greenbrier Cos. Inc. 211,813 4,810 Celadon Group Inc. 226,741 4,730 * Rexnord Corp. 217,543 4,618 * Gibraltar Industries Inc. 246,232 4,494 * Federal Signal Corp. 543,396 4,423 Quad/Graphics Inc. 184,421 4,415 US Ecology Inc. 165,016 4,381 * MYR Group Inc. 177,468 4,359 * Taser International Inc. 542,615 4,314 Kelly Services Inc. Class A 229,470 4,286 Kforce Inc. 258,609 4,233 * ICF International Inc. 154,897 4,213 Hyster-Yale Materials Handling Inc. 72,666 4,149 * Titan Machinery Inc. 145,742 4,044 Gorman-Rupp Co. 133,935 4,025 Barrett Business Services Inc. 75,680 3,985 * InnerWorkings Inc. 262,949 3,981 SeaCube Container Leasing Ltd. 172,896 3,970 * Meritor Inc. 829,278 3,922 * Saia Inc. 106,774 3,862 National Presto Industries Inc. 47,929 3,858 * Powell Industries Inc. 71,363 3,752 American Railcar Industries Inc. 79,086 3,696 * American Woodmark Corp. 105,894 3,604 * Republic Airways Holdings Inc. 311,709 3,597 * Consolidated Graphics Inc. 91,557 3,580 * Columbus McKinnon Corp. 180,913 3,483 LB Foster Co. Class A 78,189 3,463 Great Lakes Dredge & Dock Corp. 493,740 3,323 * WageWorks Inc. 129,517 3,242 * Layne Christensen Co. 151,232 3,233 Ennis Inc. 213,598 3,219 * Thermon Group Holdings Inc. 142,853 3,173 * Standard Parking Corp. 149,597 3,097 Arkansas Best Corp. 262,272 3,063 Marten Transport Ltd. 150,976 3,039 * Mistras Group Inc. 125,220 3,032 * Kadant Inc. 118,964 2,974 * Park-Ohio Holdings Corp. 86,852 2,877 * EnerNOC Inc. 164,621 2,859 * Lydall Inc. 185,665 2,850 * Accuride Corp. 525,554 2,833 * CAI International Inc. 98,147 2,829 * GP Strategies Corp. 118,466 2,827 Alamo Group Inc. 73,444 2,809 * CBIZ Inc. 438,990 2,801 *,^ XPO Logistics Inc. 165,677 2,790 Multi-Color Corp. 108,072 2,787 HEICO Corp. Class A 80,937 2,777 * EnergySolutions Inc. 736,171 2,761 * Proto Labs Inc. 55,620 2,731 Aceto Corp. 246,138 2,725 * Wesco Aircraft Holdings Inc. 184,911 2,722 * Kratos Defense & Security Solutions Inc. 540,655 2,719 Heidrick & Struggles International Inc. 181,888 2,719 * Northwest Pipe Co. 95,563 2,674 * Aerovironment Inc. 145,915 2,645 Global Power Equipment Group Inc. 149,087 2,627 FreightCar America Inc. 119,479 2,607 CDI Corp. 150,411 2,587 * Air Transport Services Group Inc. 435,429 2,539 * KEYW Holding Corp. 156,750 2,528 *,^ Capstone Turbine Corp. 2,793,429 2,514 Pike Electric Corp. 176,366 2,510 Douglas Dynamics Inc. 179,672 2,483 * NCI Building Systems Inc. 142,434 2,474 Houston Wire & Cable Co. 189,228 2,451 * Engility Holdings Inc. 102,183 2,450 Insteel Industries Inc. 149,567 2,441 *,^ Odyssey Marine Exploration Inc. 732,310 2,387 * Hawaiian Holdings Inc. 388,599 2,238 * Ducommun Inc. 112,690 2,230 * Echo Global Logistics Inc. 100,709 2,228 * Roadrunner Transportation Systems Inc. 94,534 2,174 * Orion Marine Group Inc. 216,532 2,152 * Astronics Corp. 71,837 2,142 Michael Baker Corp. 86,778 2,126 Graham Corp. 81,273 2,011 Kimball International Inc. Class B 220,399 1,997 Ceco Environmental Corp. 149,590 1,934 * Furmanite Corp. 287,605 1,924 Dynamic Materials Corp. 110,298 1,919 * Edgen Group Inc. 256,035 1,851 * CRA International Inc. 81,910 1,832 * Builders FirstSource Inc. 310,200 1,818 Coleman Cable Inc. 119,303 1,790 * RPX Corp. 124,469 1,756 * AT Cross Co. Class A 126,703 1,745 Twin Disc Inc. 69,364 1,740 * Pendrell Corp. 1,042,295 1,730 Ampco-Pittsburgh Corp. 90,617 1,714 * LMI Aerospace Inc. 80,595 1,676 * Franklin Covey Co. 114,259 1,660 * Pacer International Inc. 326,217 1,641 * Commercial Vehicle Group Inc. 202,848 1,582 * NN Inc. 164,562 1,557 Preformed Line Products Co. 22,204 1,554 * BlueLinx Holdings Inc. 533,925 1,522 * PowerSecure International Inc. 119,488 1,519 * Swisher Hygiene Inc. 1,116,870 1,441 * Sterling Construction Co. Inc. 126,657 1,379 Miller Industries Inc. 85,479 1,372 NL Industries Inc. 108,040 1,343 VSE Corp. 53,516 1,337 * Universal Truckload Services Inc. 57,202 1,335 Intersections Inc. 141,603 1,332 * Energy Recovery Inc. 352,703 1,305 Met-Pro Corp. 122,891 1,269 LSI Industries Inc. 181,695 1,268 Schawk Inc. Class A 114,357 1,257 * Flow International Corp. 314,628 1,230 * FuelCell Energy Inc. 1,279,651 1,208 Lawson Products Inc. 67,897 1,194 * American Superconductor Corp. 447,930 1,191 Courier Corp. 81,319 1,172 * Tecumseh Products Co. Class A 132,467 1,155 * Cenveo Inc. 520,833 1,120 * Quality Distribution Inc. 132,424 1,114 * Hurco Cos. Inc. 40,210 1,095 * Willis Lease Finance Corp. 70,407 1,065 * Vicor Corp. 210,717 1,047 International Shipholding Corp. 56,822 1,034 *,^ YRC Worldwide Inc. 131,573 993 * Rand Logistics Inc. 159,173 975 * Patriot Transportation Holding Inc. 34,975 973 * Casella Waste Systems Inc. Class A 209,903 917 Hardinge Inc. 66,364 905 * Ameresco Inc. Class A 121,222 897 Allied Motion Technologies Inc. 127,924 883 * Patrick Industries Inc. 55,633 877 Baltic Trading Ltd. 210,827 862 * Hudson Technologies Inc. 212,882 862 * TRC Cos. Inc. 133,600 862 SIFCO Industries Inc. 46,391 854 * CPI Aerostructures Inc. 96,915 831 PAM Transportation Services Inc. 78,157 828 Argan Inc. 54,705 816 * ARC Document Solutions Inc. 273,162 814 * Active Power Inc. 174,715 802 * Solarcity Corp. 41,400 782 ^ Acorn Energy Inc. 103,247 759 * Xerium Technologies Inc. 134,172 730 * Dolan Co. 289,139 691 * Hudson Global Inc. 172,781 681 * PMFG Inc. 107,380 663 * Magnetek Inc. 47,146 659 * Manitex International Inc. 51,159 635 * TMS International Corp. Class A 48,038 634 Ecology and Environment Inc. 45,100 609 * Supreme Industries Inc. Class A 131,023 608 * PGT Inc. 88,000 605 * Integrated Electrical Services Inc. 93,724 598 Innovative Solutions & Support Inc. 115,439 569 Eastern Co. 31,545 553 * USA Truck Inc. 112,669 553 *,^ Genco Shipping & Trading Ltd. 191,065 550 * Astronics Corp. Class B 18,109 541 * Fuel Tech Inc. 116,591 504 * Key Technology Inc. 38,521 487 Omega Flex Inc. 28,118 483 Providence and Worcester Railroad Co. 31,838 476 * Virco Manufacturing Corp. 188,287 448 * Ultralife Corp. 98,312 431 * API Technologies Corp. 168,654 418 * Hill International Inc. 138,438 414 LS Starrett Co. Class A 36,454 403 * Metalico Inc. 233,872 379 * Heritage-Crystal Clean Inc. 23,754 359 * Frozen Food Express Industries 240,329 332 * Mfri Inc. 45,537 328 * Gencor Industries Inc. 41,010 294 RCM Technologies Inc. 47,961 291 Sypris Solutions Inc. 62,848 263 * Astrotech Corp. 304,120 251 * Perma-Fix Environmental Services 305,178 250 * Orion Energy Systems Inc. 95,335 236 * Covenant Transportation Group Inc. Class A 39,032 234 * Innotrac Corp. 74,779 231 * Lightbridge Corp. 128,809 222 * AMREP Corp. 16,719 198 * Taylor Devices Inc. 23,333 196 * Arotech Corp. 169,158 196 * American Electric Technologies Inc. 36,486 190 *,^ Ocean Power Technologies Inc. 123,481 188 * Versar Inc. 42,809 185 * UniTek Global Services Inc. 59,208 173 * Transcat Inc. 25,670 163 *,^ Enphase Energy Inc. 25,653 159 Mastech Holdings Inc. 18,414 159 Servotronics Inc. 19,902 156 *,^ Revolution Lighting Technologies Inc. 73,263 154 *,^ Real Goods Solar Inc. Class A 78,497 141 * Essex Rental Corp. 30,245 137 * Breeze-Eastern Corp. 15,615 129 * Sparton Corp. 9,063 121 * ZBB Energy Corp. 271,560 116 * Rush Enterprises Inc. Class B 5,550 114 * Tecumseh Products Co. Class B 11,900 99 *,^ Ascent Solar Technologies Inc. 168,632 94 *,^ Eagle Bulk Shipping Inc. 26,215 92 * Jewett-Cameron Trading Ltd. 4,997 90 * Lime Energy Co. 88,932 67 * Adept Technology Inc. 19,136 56 Hubbell Inc. Class A 500 44 * Industrial Services of America Inc. 13,228 42 * Altair Nanotechnologies Inc. 11,769 32 * Ecotality Inc. 25,178 24 * Luna Innovations Inc. 17,858 21 * DLH Holdings Corp. 17,157 14 *,^ Spherix Inc. 1,456 12 * Performant Financial Corp. 700 9 * General Finance Corp. 1,811 8 * CTPartners Executive Search Inc. 1,373 5 * Innovaro Inc. 36,380 4 * Plug Power Inc. 6,800 1 * Universal Power Group Inc. 800 1 Information Technology (15.0%) * Facebook Inc. Class A 4,703,939 120,327 * LinkedIn Corp. Class A 590,018 103,879 * Equinix Inc. 416,985 90,198 Maxim Integrated Products Inc. 2,511,291 81,994 * Alliance Data Systems Corp. 428,317 69,340 Avago Technologies Ltd. Class A 1,855,950 66,666 * Trimble Navigation Ltd. 2,186,032 65,494 * ANSYS Inc. 796,614 64,860 * VMware Inc. Class A 736,221 58,073 * Cree Inc. 1,000,319 54,727 Activision Blizzard Inc. 3,633,747 52,944 * Rackspace Hosting Inc. 947,908 47,850 * Synopsys Inc. 1,319,329 47,338 * FleetCor Technologies Inc. 586,037 44,931 * Nuance Communications Inc. 2,171,008 43,811 * Gartner Inc. 801,177 43,592 * Avnet Inc. 1,176,332 42,583 * NCR Corp. 1,405,621 38,739 * Arrow Electronics Inc. 910,034 36,966 * Skyworks Solutions Inc. 1,648,521 36,317 Solera Holdings Inc. 591,552 34,505 Jack Henry & Associates Inc. 736,410 34,030 * Cadence Design Systems Inc. 2,418,939 33,696 Global Payments Inc. 675,280 33,534 FactSet Research Systems Inc. 346,633 32,098 * Informatica Corp. 925,990 31,919 * ON Semiconductor Corp. 3,849,400 31,873 * SolarWinds Inc. 525,723 31,070 * MICROS Systems Inc. 681,350 31,008 * CommVault Systems Inc. 367,410 30,120 IAC/InterActiveCorp 665,946 29,754 * TIBCO Software Inc. 1,335,393 27,002 * Fortinet Inc. 1,139,938 26,994 * Concur Technologies Inc. 391,616 26,888 National Instruments Corp. 816,138 26,729 * NeuStar Inc. Class A 567,977 26,428 * Atmel Corp. 3,772,488 26,257 * PTC Inc. 1,025,493 26,140 * WEX Inc. 332,414 26,095 * Cymer Inc. 269,992 25,946 Broadridge Financial Solutions Inc. 1,044,091 25,935 * Aspen Technology Inc. 802,324 25,907 AOL Inc. 661,675 25,468 * Ingram Micro Inc. 1,292,314 25,433 * CoStar Group Inc. 229,871 25,162 * Ultimate Software Group Inc. 233,580 24,330 MAXIMUS Inc. 292,540 23,394 * Compuware Corp. 1,822,385 22,780 * Aruba Networks Inc. 917,460 22,698 * Brocade Communications Systems Inc. 3,916,013 22,595 *,^ 3D Systems Corp. 677,743 21,850 * CoreLogic Inc. 840,239 21,729 FEI Co. 330,836 21,355 * Riverbed Technology Inc. 1,402,811 20,916 * Zebra Technologies Corp. 437,556 20,622 * Semtech Corp. 568,619 20,123 * VeriFone Systems Inc. 927,138 19,173 * NetSuite Inc. 239,313 19,159 * Rovi Corp. 892,751 19,114 Lender Processing Services Inc. 729,237 18,566 DST Systems Inc. 258,038 18,390 * Microsemi Corp. 783,767 18,160 * ValueClick Inc. 611,747 18,077 InterDigital Inc. 353,996 16,932 * Arris Group Inc. 982,900 16,876 * ViaSat Inc. 348,177 16,866 * Polycom Inc. 1,517,856 16,818 * Cavium Inc. 432,077 16,769 * ACI Worldwide Inc. 337,889 16,509 Diebold Inc. 543,118 16,467 ^ IPG Photonics Corp. 247,003 16,403 * QLIK Technologies Inc. 634,392 16,386 * Verint Systems Inc. 447,749 16,365 Plantronics Inc. 365,514 16,152 Anixter International Inc. 230,340 16,105 * Palo Alto Networks Inc. 281,937 15,958 * Itron Inc. 337,496 15,660 * Sourcefire Inc. 263,145 15,586 Convergys Corp. 911,701 15,526 * Vishay Intertechnology Inc. 1,130,731 15,389 * Fairchild Semiconductor International Inc. Class A 1,087,371 15,375 * Tech Data Corp. 324,350 14,794 Mentor Graphics Corp. 809,558 14,613 Cognex Corp. 345,315 14,555 j2 Global Inc. 370,961 14,545 * Acme Packet Inc. 492,460 14,390 Lexmark International Inc. Class A 541,082 14,285 * Hittite Microwave Corp. 233,800 14,159 * Tyler Technologies Inc. 230,972 14,149 * Ciena Corp. 870,876 13,943 Fair Isaac Corp. 303,320 13,859 * Zynga Inc. Class A 4,106,491 13,798 Dolby Laboratories Inc. Class A 409,594 13,746 * Silicon Laboratories Inc. 331,950 13,729 * SS&C Technologies Holdings Inc. 440,182 13,197 * TiVo Inc. 1,063,529 13,177 * EchoStar Corp. Class A 335,769 13,085 * Veeco Instruments Inc. 338,858 12,988 * Acxiom Corp. 634,173 12,937 * RF Micro Devices Inc. 2,412,559 12,835 Littelfuse Inc. 188,880 12,816 Cypress Semiconductor Corp. 1,153,408 12,722 * Take-Two Interactive Software Inc. 787,268 12,714 * Manhattan Associates Inc. 170,713 12,682 * International Rectifier Corp. 598,163 12,651 * Cirrus Logic Inc. 553,212 12,586 * OpenTable Inc. 197,177 12,418 * Workday Inc. Class A 200,938 12,384 MKS Instruments Inc. 455,006 12,376 * PMC - Sierra Inc. 1,738,259 11,803 Coherent Inc. 207,819 11,792 * Entegris Inc. 1,191,534 11,749 * Sapient Corp. 954,321 11,633 Blackbaud Inc. 391,322 11,595 * CACI International Inc. Class A 197,687 11,440 * Progress Software Corp. 500,485 11,401 * Synaptics Inc. 276,050 11,232 * NETGEAR Inc. 331,158 11,097 * Euronet Worldwide Inc. 413,654 10,896 * Dealertrack Technologies Inc. 370,160 10,875 Power Integrations Inc. 247,493 10,744 * Finisar Corp. 803,321 10,596 * Cardtronics Inc. 384,820 10,567 * WebMD Health Corp. 433,610 10,545 ADTRAN Inc. 533,068 10,475 Heartland Payment Systems Inc. 317,146 10,456 * Universal Display Corp. 349,976 10,286 * OSI Systems Inc. 162,669 10,133 * Electronics for Imaging Inc. 398,951 10,117 * Ixia 458,150 9,914 Syntel Inc. 145,097 9,797 *,^ Fusion-io Inc. 597,904 9,788 NIC Inc. 509,579 9,764 * Guidewire Software Inc. 248,845 9,566 Intersil Corp. Class A 1,097,045 9,555 * Integrated Device Technology Inc. 1,251,908 9,352 * Ultratech Inc. 233,927 9,247 * Cornerstone OnDemand Inc. 270,904 9,238 * Bottomline Technologies de Inc. 323,671 9,228 * QLogic Corp. 790,825 9,174 * Splunk Inc. 228,284 9,138 * MEMC Electronic Materials Inc. 1,998,802 8,795 * Vantiv Inc. Class A 368,887 8,757 * Unisys Corp. 380,918 8,666 * Benchmark Electronics Inc. 479,919 8,648 * SYNNEX Corp. 229,250 8,482 Tessera Technologies Inc. 452,020 8,475 * Sanmina Corp. 709,908 8,065 * Insight Enterprises Inc. 385,347 7,946 MTS Systems Corp. 135,902 7,903 * MicroStrategy Inc. Class A 76,796 7,763 * Advent Software Inc. 274,060 7,665 * Netscout Systems Inc. 311,183 7,646 Monotype Imaging Holdings Inc. 321,296 7,631 * Kulicke & Soffa Industries Inc. 649,335 7,506 * ExlService Holdings Inc. 225,318 7,408 * Plexus Corp. 303,482 7,378 * Synchronoss Technologies Inc. 234,961 7,291 * Cray Inc. 313,901 7,286 * Infoblox Inc. 334,320 7,255 * Cabot Microelectronics Corp. 200,707 6,975 *,^ VirnetX Holding Corp. 362,373 6,947 * TriQuint Semiconductor Inc. 1,374,685 6,942 * Rogers Corp. 143,589 6,838 Monolithic Power Systems Inc. 278,999 6,799 * Infinera Corp. 970,621 6,794 Loral Space & Communications Inc. 109,106 6,751 * ScanSource Inc. 239,214 6,751 Badger Meter Inc. 123,943 6,633 * Rofin-Sinar Technologies Inc. 243,154 6,587 * Diodes Inc. 310,938 6,523 * RealPage Inc. 313,331 6,489 * Freescale Semiconductor Ltd. 431,241 6,421 * OmniVision Technologies Inc. 463,638 6,389 * BroadSoft Inc. 240,864 6,376 * FARO Technologies Inc. 146,916 6,375 *,^ Liquidity Services Inc. 212,207 6,326 * Sonus Networks Inc. 2,435,972 6,309 * ATMI Inc. 277,027 6,214 * CSG Systems International Inc. 291,800 6,183 Tellabs Inc. 2,863,149 5,984 * LivePerson Inc. 434,936 5,906 Brooks Automation Inc. 574,771 5,851 *,^ Angie's List Inc. 294,032 5,810 * Harmonic Inc. 1,002,253 5,803 * iGATE Corp. 308,033 5,794 * Interactive Intelligence Group Inc. 129,101 5,726 * Newport Corp. 330,967 5,600 * Advanced Energy Industries Inc. 302,563 5,537 ManTech International Corp. Class A 204,726 5,501 * Lattice Semiconductor Corp. 1,007,432 5,491 * Blucora Inc. 353,809 5,477 * Rambus Inc. 960,033 5,386 * Sykes Enterprises Inc. 337,405 5,385 * Comverse Inc. 189,392 5,311 * Spansion Inc. Class A 411,625 5,298 * Measurement Specialties Inc. 129,251 5,140 * Monster Worldwide Inc. 1,013,070 5,136 * Checkpoint Systems Inc. 391,259 5,110 * comScore Inc. 304,465 5,109 AVX Corp. 427,291 5,085 * Emulex Corp. 777,529 5,077 * Move Inc. 417,915 4,994 * Exar Corp. 474,696 4,984 Micrel Inc. 473,550 4,977 * TeleTech Holdings Inc. 231,905 4,919 * PROS Holdings Inc. 180,968 4,917 EarthLink Inc. 902,405 4,891 * Dice Holdings Inc. 479,978 4,862 * Accelrys Inc. 491,797 4,800 United Online Inc. 783,677 4,726 * Websense Inc. 312,267 4,684 ^ Ebix Inc. 288,329 4,677 * Internap Network Services Corp. 494,839 4,627 Park Electrochemical Corp. 181,331 4,595 * Intermec Inc. 467,380 4,594 Booz Allen Hamilton Holding Corp. 338,314 4,547 * Digital River Inc. 318,640 4,506 * Web.com Group Inc. 262,883 4,490 * Virtusa Corp. 188,687 4,483 *,^ RealD Inc. 344,444 4,478 EPIQ Systems Inc. 315,044 4,420 Methode Electronics Inc. 338,913 4,365 * Power-One Inc. 1,050,761 4,361 Forrester Research Inc. 135,393 4,285 * Applied Micro Circuits Corp. 555,990 4,125 Pegasystems Inc. 142,861 4,012 * SPS Commerce Inc. 93,666 3,997 * Trulia Inc. 126,996 3,985 Comtech Telecommunications Corp. 164,029 3,983 * SciQuest Inc. 163,962 3,942 * Silicon Graphics International Corp. 285,823 3,930 * Bankrate Inc. 328,619 3,924 * Silicon Image Inc. 806,052 3,917 * Global Cash Access Holdings Inc. 550,063 3,878 * ExactTarget Inc. 161,398 3,756 * LogMeIn Inc. 193,648 3,722 Daktronics Inc. 353,212 3,709 * SunPower Corp. Class A 319,802 3,691 * Imperva Inc. 93,427 3,597 * ServiceNow Inc. 96,510 3,494 Cass Information Systems Inc. 83,082 3,493 CTS Corp. 330,648 3,452 * Constant Contact Inc. 264,835 3,438 * Stamps.com Inc. 137,285 3,428 * TTM Technologies Inc. 447,650 3,402 *,^ Amkor Technology Inc. 847,370 3,389 * Jive Software Inc. 221,291 3,364 *,^ GT Advanced Technologies Inc. 1,022,145 3,363 * Rudolph Technologies Inc. 285,110 3,359 * Tangoe Inc. 266,293 3,299 * Perficient Inc. 281,115 3,278 * Ceva Inc. 208,029 3,245 Black Box Corp. 146,409 3,193 * InvenSense Inc. 291,600 3,114 * Entropic Communications Inc. 763,486 3,107 * Volterra Semiconductor Corp. 218,370 3,101 Computer Task Group Inc. 142,649 3,051 Electro Scientific Industries Inc. 275,154 3,040 * Anaren Inc. 152,789 2,963 * Oplink Communications Inc. 180,532 2,961 * XO Group Inc. 293,702 2,937 Electro Rent Corp. 158,318 2,935 * Photronics Inc. 430,767 2,878 * Super Micro Computer Inc. 254,156 2,869 * PDF Solutions Inc. 176,665 2,830 IXYS Corp. 294,856 2,828 * Seachange International Inc. 233,574 2,777 * DTS Inc. 161,520 2,686 * Actuate Corp. 429,858 2,579 * CalAmp Corp. 232,231 2,548 * Quantum Corp. 1,974,620 2,528 * LTX-Credence Corp. 413,188 2,496 *,^ Higher One Holdings Inc. 275,292 2,447 * Unwired Planet Inc. 1,101,196 2,445 * Immersion Corp. 207,098 2,431 * Nanometrics Inc. 168,232 2,428 * CIBER Inc. 515,821 2,424 * Saba Software Inc. 304,079 2,417 * Vocus Inc. 170,724 2,416 * Envestnet Inc. 137,383 2,406 Supertex Inc. 108,270 2,405 * FormFactor Inc. 502,178 2,360 * Extreme Networks 700,141 2,359 * Yelp Inc. 99,490 2,359 * Kemet Corp. 374,964 2,344 * VASCO Data Security International Inc. 274,455 2,316 * NVE Corp. 40,962 2,311 * Callidus Software Inc. 504,239 2,304 * Aviat Networks Inc. 655,419 2,209 * support.com Inc. 521,846 2,181 * MoneyGram International Inc. 119,688 2,166 * Procera Networks Inc. 182,013 2,164 * DSP Group Inc. 268,032 2,163 * ServiceSource International Inc. 302,197 2,137 *,^ Neonode Inc. 362,094 2,089 * Agilysys Inc. 209,773 2,085 Telular Corp. 207,233 2,085 Cohu Inc. 221,571 2,074 Keynote Systems Inc. 144,219 2,013 * Zix Corp. 559,817 2,004 * Kopin Corp. 539,317 1,995 * Fabrinet 135,211 1,975 * Globecomm Systems Inc. 163,563 1,964 * Calix Inc. 238,206 1,941 * Lionbridge Technologies Inc. 497,644 1,926 * Datalink Corp. 159,005 1,921 * Bazaarvoice Inc. 260,788 1,909 * Digi International Inc. 213,482 1,906 * Demand Media Inc. 220,692 1,905 * Integrated Silicon Solution Inc. 207,393 1,902 * Ellie Mae Inc. 78,673 1,892 *,^ Glu Mobile Inc. 628,541 1,873 * Zygo Corp. 124,135 1,838 * Mercury Systems Inc. 248,762 1,833 * Market Leader Inc. 204,005 1,828 * Guidance Software Inc. 167,934 1,822 * KVH Industries Inc. 133,168 1,807 * PRGX Global Inc. 258,759 1,798 * EPAM Systems Inc. 76,163 1,769 American Software Inc. Class A 209,086 1,740 * Proofpoint Inc. 102,427 1,727 * Demandware Inc. 67,417 1,709 PC Connection Inc. 104,063 1,701 * Key Tronic Corp. 147,774 1,694 * Avid Technology Inc. 263,903 1,655 * STEC Inc. 373,865 1,652 * Travelzoo Inc. 75,878 1,622 * MoSys Inc. 344,053 1,620 *,^ Parkervision Inc. 436,889 1,603 * ANADIGICS Inc. 792,054 1,584 * Aeroflex Holding Corp. 201,090 1,581 * Pervasive Software Inc. 170,783 1,566 * PLX Technology Inc. 340,964 1,555 * Limelight Networks Inc. 749,981 1,545 * QuinStreet Inc. 254,112 1,517 * Multi-Fineline Electronix Inc. 97,333 1,502 * Ipass Inc. 751,261 1,488 * Pericom Semiconductor Corp. 217,938 1,484 * Symmetricom Inc. 312,876 1,420 * IntraLinks Holdings Inc. 219,096 1,393 * RealNetworks Inc. 179,874 1,387 * ModusLink Global Solutions Inc. 417,910 1,379 * Vishay Precision Group Inc. 93,125 1,368 * Oclaro Inc. 1,082,451 1,364 * Sigma Designs Inc. 277,279 1,350 * Reis Inc. 86,411 1,343 * Inphi Corp. 125,850 1,315 *,^ OCZ Technology Group Inc. 730,554 1,315 * Active Network Inc. 310,136 1,299 * GSI Group Inc. 151,601 1,293 * Radisys Corp. 260,627 1,282 Richardson Electronics Ltd. 107,140 1,271 * Maxwell Technologies Inc. 233,819 1,260 * NAPCO Security Technologies Inc. 305,202 1,221 *,^ Uni-Pixel Inc. 39,757 1,219 * Responsys Inc. 135,127 1,196 * FalconStor Software Inc. 438,875 1,176 ^ Ubiquiti Networks Inc. 82,500 1,132 *,^ Mitek Systems Inc. 237,452 1,111 Mesa Laboratories Inc. 20,970 1,111 * Ikanos Communications Inc. 546,808 1,094 MOCON Inc. 75,913 1,075 * PCM Inc. 128,872 1,070 Bel Fuse Inc. Class B 66,731 1,042 Transact Technologies Inc. 130,847 1,032 * AXT Inc. 339,489 998 * Official Payments Holdings Inc. Class B 175,717 996 Tessco Technologies Inc. 45,956 994 * Ultra Clean Holdings 152,882 994 * E2open Inc. 49,541 988 Aware Inc. 207,242 960 * Mindspeed Technologies Inc. 285,629 951 * Rosetta Stone Inc. 61,704 949 Marchex Inc. Class B 225,315 949 * Imation Corp. 245,243 937 * Rubicon Technology Inc. 141,164 932 * ShoreTel Inc. 252,986 918 Hackett Group Inc. 196,636 899 QAD Inc. Class A 69,282 890 Communications Systems Inc. 89,940 886 * Research Frontiers Inc. 235,643 867 ePlus Inc. 18,444 852 * Carbonite Inc. 76,227 835 Digimarc Corp. 37,954 834 * Intevac Inc. 175,890 830 * Brightcove Inc. 133,682 830 * Axcelis Technologies Inc. 656,001 820 * Meru Networks Inc. 119,679 808 *,^ QuickLogic Corp. 328,053 807 * Innodata Inc. 233,860 807 Frequency Electronics Inc. 86,235 805 PC-Tel Inc. 110,067 781 *,^ Parametric Sound Corp. 38,174 765 * STR Holdings Inc. 351,720 763 *,^ Wave Systems Corp. Class A 1,111,886 759 * Dynamics Research Corp. 127,396 759 * Emcore Corp. 129,740 755 * TeleCommunication Systems Inc. Class A 333,583 744 Rimage Corp. 81,635 736 * Telenav Inc. 111,994 722 * Datawatch Corp. 47,188 716 * M/A-COM Technology Solutions Holdings Inc. 43,591 701 Evolving Systems Inc. 106,262 674 * Echelon Corp. 272,181 664 * Qualys Inc. 52,101 643 * eGain Communications Corp. 73,322 635 Astro-Med Inc. 65,498 627 * Pfsweb Inc. 155,162 622 * Westell Technologies Inc. Class A 304,816 613 * MaxLinear Inc. 96,536 599 *,^ Local Corp. 348,731 593 * ID Systems Inc. 103,916 592 * Bsquare Corp. 190,233 582 * GSI Technology Inc. 86,863 572 *,^ CVD Equipment Corp. 55,875 569 * IEC Electronics Corp. 91,854 528 * Millennial Media Inc. 82,675 525 * Autobytel Inc. 116,348 505 * PAR Technology Corp. 106,779 503 *,^ Vringo Inc. 152,995 485 * Cinedigm Digital Cinema Corp. Class A 307,229 479 Optical Cable Corp. 112,281 468 * Dot Hill Systems Corp. 421,247 463 * Analysts International Corp. 117,780 452 * Numerex Corp. Class A 35,182 450 * Ruckus Wireless Inc. 20,900 439 * Information Services Group Inc. 206,647 417 * Onvia Inc. 107,083 410 * GSE Systems Inc. 199,394 399 * USA Technologies Inc. 147,130 385 * NetSol Technologies Inc. 28,577 376 * Amtech Systems Inc. 103,389 373 * Internet Patents Corp. 100,700 373 TheStreet Inc. 193,979 371 *,^ MeetMe Inc. 161,825 369 * CyberOptics Corp. 65,536 368 * LoJack Corp. 116,077 362 * Crossroads Systems Inc. 161,188 359 * Wireless Telecom Group Inc. 227,636 355 * Mattson Technology Inc. 252,809 349 * Cascade Microtech Inc. 46,248 331 * Pixelworks Inc. 148,862 330 *,^ Document Security Systems Inc. 145,099 329 * ClearOne Inc. 36,581 317 * LRAD Corp. 273,661 285 * Lantronix Inc. 134,602 279 * Video Display Corp. 71,008 274 * Model N Inc. 13,698 272 eMagin Corp. 78,635 270 * LGL Group Inc. 47,780 269 * Marin Software Inc. 16,116 265 Alliance Fiber Optic Products Inc. 20,188 263 * Data I/O Corp. 180,066 261 * BTU International Inc. 113,437 258 * Netlist Inc. 327,952 256 * Intermolecular Inc. 24,999 255 * Selectica Inc. 25,832 234 * Novatel Wireless Inc. 114,788 228 * TechTarget Inc. 45,592 223 * Newtek Business Services Inc. 111,103 222 * Park City Group Inc. 58,644 217 * Edgewater Technology Inc. 52,896 207 * Spark Networks Inc. 29,222 206 * Viasystems Group Inc. 14,776 193 * NCI Inc. Class A 39,778 193 Soundbite Communications Inc. 60,356 186 * Aetrium Inc. 215,721 181 * Looksmart Ltd. 208,579 177 Crexendo Inc. 63,993 175 * Sonic Foundry Inc. 27,319 174 * Asure Software Inc. 26,536 169 * Hauppauge Digital Inc. 158,139 166 * Planar Systems Inc. 85,259 160 QAD Inc. Class B 14,091 160 * Zhone Technologies Inc. 176,491 157 * Performance Technologies Inc. 174,654 156 * Mattersight Corp. 33,638 144 Concurrent Computer Corp. 17,690 140 * Majesco Entertainment Co. 254,558 139 *,^ FriendFinder Networks Inc. 249,905 130 * Bridgeline Digital Inc. 96,477 123 * Envivio Inc. 71,426 121 TSR Inc. 27,043 108 * WidePoint Corp. 167,039 104 * Infosonics Corp. 187,832 102 * Overland Storage Inc. 82,272 98 * Interphase Corp. 34,145 86 * World Energy Solutions Inc. 19,534 85 * NeoPhotonics Corp. 16,616 85 * Rainmaker Systems Inc. 183,396 82 * Intellicheck Mobilisa Inc. 205,951 80 Bel Fuse Inc. Class A 5,719 79 * Digital Ally Inc. 18,621 79 * iGO Inc. 19,786 78 * ClearSign Combustion Corp. 10,807 77 * StarTek Inc. 12,980 76 * MEMSIC Inc. 26,585 72 Globalscape Inc. 45,890 72 * Inuvo Inc. 107,405 72 * Peregrine Semiconductor Corp. 7,300 71 * Identive Group Inc. 47,248 70 * TigerLogic Corp. 31,580 61 * MakeMusic Inc. 12,456 60 * Relm Wireless Corp. 26,672 59 * Dialogic Inc. 27,160 48 * Spire Corp. 69,782 48 * Advanced Photonix Inc. Class A 99,780 47 * Lightpath Technologies Inc. Class A 62,358 47 * CSP Inc. 7,884 46 * WebMediaBrands Inc. 27,418 45 * BroadVision Inc. 4,943 44 * SED International Holdings Inc. 15,000 38 * Superconductor Technologies Inc. 14,507 37 * Daegis Inc. 31,670 36 * Exa Corp. 3,623 35 * Net Element International Inc. 12,251 33 * Wireless Ronin Technologies Inc. 21,347 32 * Microvision Inc. 17,070 27 * Sutron Corp. 3,900 23 * GigOptix Inc. 15,789 17 * Marlborough Software Development Holdings Inc. 131,616 16 * Remark Media Inc. 9,192 16 * Synacor Inc. 5,300 16 * Qualstar Corp. 9,220 15 * Ambient Corp. 5,411 13 * Hutchinson Technology Inc. 4,812 13 * Transwitch Corp. 15,891 8 * Cover-All Technologies Inc. 3,931 5 * Smith Micro Software Inc. 2,300 3 * DayStar Technologies Inc. 3,222 2 * IntriCon Corp. 400 2 * Sevcon Inc. 500 2 Materials (5.7%) Celanese Corp. Class A 1,365,516 60,151 Rock Tenn Co. Class A 614,463 57,016 * Crown Holdings Inc. 1,237,479 51,492 Albemarle Corp. 762,889 47,696 * WR Grace & Co. 609,928 47,276 Ashland Inc. 630,718 46,862 Reliance Steel & Aluminum Co. 654,880 46,608 Valspar Corp. 718,343 44,717 Rockwood Holdings Inc. 673,791 44,093 Martin Marietta Materials Inc. 394,020 40,198 Royal Gold Inc. 556,639 39,538 Packaging Corp. of America 843,081 37,829 Axiall Corp. 598,511 37,203 RPM International Inc. 1,135,517 35,860 Aptargroup Inc. 567,394 32,540 Huntsman Corp. 1,647,750 30,632 Sonoco Products Co. 867,304 30,347 Steel Dynamics Inc. 1,890,122 29,996 Cytec Industries Inc. 382,263 28,318 Eagle Materials Inc. 402,670 26,830 * Louisiana-Pacific Corp. 1,192,729 25,763 NewMarket Corp. 92,220 24,010 Domtar Corp. 297,695 23,107 Compass Minerals International Inc. 284,551 22,451 PolyOne Corp. 854,302 20,854 Carpenter Technology Corp. 380,147 18,737 Silgan Holdings Inc. 388,266 18,346 * Chemtura Corp. 839,259 18,136 Cabot Corp. 516,243 17,656 Olin Corp. 688,581 17,366 Sensient Technologies Corp. 430,536 16,830 HB Fuller Co. 429,614 16,789 Westlake Chemical Corp. 171,124 16,000 Commercial Metals Co. 1,000,464 15,857 Walter Energy Inc. 536,853 15,300 * Coeur d'Alene Mines Corp. 774,985 14,616 Scotts Miracle-Gro Co. Class A 333,744 14,431 Worthington Industries Inc. 454,146 14,069 Greif Inc. Class A 259,021 13,889 * Resolute Forest Products 826,247 13,369 * Stillwater Mining Co. 1,010,571 13,067 Minerals Technologies Inc. 301,242 12,505 * Allied Nevada Gold Corp. 701,670 11,549 * Texas Industries Inc. 179,421 11,323 Balchem Corp. 254,314 11,175 * Graphic Packaging Holding Co. 1,440,076 10,786 * Clearwater Paper Corp. 198,768 10,473 Schweitzer-Mauduit International Inc. 269,600 10,442 Innophos Holdings Inc. 187,776 10,245 Buckeye Technologies Inc. 334,608 10,022 * SunCoke Energy Inc. 605,341 9,885 Hecla Mining Co. 2,470,323 9,758 Stepan Co. 150,949 9,525 Kaiser Aluminum Corp. 145,392 9,400 KapStone Paper and Packaging Corp. 334,350 9,295 PH Glatfelter Co. 371,207 8,679 Intrepid Potash Inc. 462,285 8,672 * Calgon Carbon Corp. 463,175 8,383 * RTI International Metals Inc. 262,379 8,315 A Schulman Inc. 253,794 8,010 Koppers Holdings Inc. 178,157 7,835 Globe Specialty Metals Inc. 551,740 7,680 Boise Inc. 791,546 6,855 * Headwaters Inc. 625,671 6,820 Quaker Chemical Corp. 113,229 6,683 AMCOL International Corp. 218,662 6,601 * OM Group Inc. 280,783 6,593 * Kraton Performance Polymers Inc. 279,314 6,536 * McEwen Mining Inc. 2,271,166 6,496 Deltic Timber Corp. 94,187 6,473 American Vanguard Corp. 208,004 6,352 * Flotek Industries Inc. 385,493 6,303 Tredegar Corp. 211,337 6,222 Haynes International Inc. 106,510 5,890 Materion Corp. 199,860 5,696 * LSB Industries Inc. 162,816 5,663 *,^ Molycorp Inc. 1,067,475 5,551 Schnitzer Steel Industries Inc. 204,025 5,439 * Ferro Corp. 738,147 4,983 Neenah Paper Inc. 158,770 4,884 Wausau Paper Corp. 434,346 4,682 Tronox Ltd. Class A 205,415 4,069 Myers Industries Inc. 289,196 4,037 ^ AK Steel Holding Corp. 1,154,937 3,823 * Berry Plastics Group Inc. 200,665 3,823 * Horsehead Holding Corp. 350,487 3,813 * Century Aluminum Co. 461,417 3,571 Zep Inc. 226,853 3,405 * OMNOVA Solutions Inc. 434,692 3,334 Hawkins Inc. 82,166 3,283 * AEP Industries Inc. 43,386 3,116 ^ Kronos Worldwide Inc. 198,164 3,101 Olympic Steel Inc. 122,545 2,929 US Silica Holdings Inc. 122,166 2,881 Noranda Aluminum Holding Corp. 585,892 2,631 * Landec Corp. 181,012 2,619 * ADA-ES Inc. 98,566 2,619 *,^ Zoltek Cos. Inc. 208,056 2,486 *,^ AM Castle & Co. 137,563 2,407 * Universal Stainless & Alloy 54,831 1,993 Metals USA Holdings Corp. 94,440 1,950 FutureFuel Corp. 146,978 1,786 * Mercer International Inc. 246,222 1,701 *,^ Paramount Gold and Silver Corp. 702,300 1,566 * General Moly Inc. 693,222 1,532 * American Pacific Corp. 52,146 1,205 Synalloy Corp. 79,419 1,102 * US Concrete Inc. 79,100 1,092 * Boise Cascade Co. 32,025 1,087 * Handy & Harman Ltd. 67,082 1,032 * Penford Corp. 88,373 969 * United States Lime & Minerals Inc. 18,000 957 * Senomyx Inc. 452,083 954 KMG Chemicals Inc. 42,173 820 * TOR Minerals International Inc. 55,690 645 Chase Corp. 32,098 620 *,^ Comstock Mining Inc. 287,698 578 * Solitario Exploration & Royalty Corp. 358,360 573 * Core Molding Technologies Inc. 56,974 506 * Arabian American Development Co. 49,424 417 * Midway Gold Corp. 340,247 415 * Mod-Pac Corp. 49,498 372 ^ Great Northern Iron Ore Properties 4,906 366 * Material Sciences Corp. 30,525 330 * US Antimony Corp. 147,234 255 * UFP Technologies Inc. 10,767 212 *,^ Silver Bull Resources Inc. 463,119 205 * Mines Management Inc. 191,754 183 * GSE Holding Inc. 15,688 130 *,^ Clean Diesel Technologies Inc. 51,075 111 * Timberline Resources Corp. 366,815 63 * Verso Paper Corp. 37,309 49 * Continental Materials Corp. 600 11 * Prospect Global Resources Inc. 4,600 1 Telecommunication Services (0.9%) * SBA Communications Corp. Class A 1,085,506 78,178 * tw telecom inc Class A 1,300,352 32,756 * Level 3 Communications Inc. 1,383,518 28,072 Telephone & Data Systems Inc. 867,931 18,287 * Clearwire Corp. Class A 3,798,263 12,306 Cogent Communications Group Inc. 375,603 9,916 *,^ NII Holdings Inc. 1,485,704 6,433 * Cincinnati Bell Inc. 1,732,533 5,648 Consolidated Communications Holdings Inc. 318,425 5,588 * Premiere Global Services Inc. 470,863 5,175 * United States Cellular Corp. 124,530 4,483 * 8x8 Inc. 645,121 4,419 Atlantic Tele-Network Inc. 78,187 3,793 * Leap Wireless International Inc. 555,511 3,272 * General Communication Inc. Class A 343,575 3,151 * Vonage Holdings Corp. 1,063,348 3,073 USA Mobility Inc. 226,465 3,005 Shenandoah Telecommunications Co. 197,091 3,002 * Iridium Communications Inc. 497,298 2,994 * inContact Inc. 301,560 2,440 *,^ Fairpoint Communications Inc. 296,262 2,213 Lumos Networks Corp. 164,119 2,212 * Cbeyond Inc. 279,324 2,075 * ORBCOMM Inc. 386,562 2,014 IDT Corp. Class B 160,599 1,937 NTELOS Holdings Corp. 122,804 1,573 HickoryTech Corp. 136,657 1,387 * Hawaiian Telcom Holdco Inc. 48,209 1,112 Neutral Tandem Inc. 284,255 930 Alaska Communications Systems Group Inc. 358,802 596 * Towerstream Corp. 261,065 582 *,^ Elephant Talk Communications Corp. 442,889 540 Alteva 55,401 508 Primus Telecommunications Group Inc. 41,555 459 * Multiband Corp. 92,814 227 * Boingo Wireless Inc. 37,447 207 * NTS Inc. 48,081 51 Utilities (3.8%) * Calpine Corp. 3,287,136 67,715 American Water Works Co. Inc. 1,517,765 62,896 OGE Energy Corp. 848,320 59,365 Alliant Energy Corp. 953,106 47,827 National Fuel Gas Co. 715,140 43,874 MDU Resources Group Inc. 1,621,479 40,521 NV Energy Inc. 2,012,970 40,320 ITC Holdings Corp. 438,439 39,135 Aqua America Inc. 1,205,130 37,889 UGI Corp. 971,859 37,310 Questar Corp. 1,502,823 36,564 Westar Energy Inc. 1,088,691 36,123 Atmos Energy Corp. 776,853 33,164 Great Plains Energy Inc. 1,317,036 30,542 Vectren Corp. 705,751 24,998 Cleco Corp. 522,767 24,586 Hawaiian Electric Industries Inc. 842,396 23,343 ^ Piedmont Natural Gas Co. Inc. 651,549 21,423 IDACORP Inc. 430,655 20,788 Portland General Electric Co. 648,881 19,681 WGL Holdings Inc. 443,317 19,550 * Dynegy Inc. 814,920 19,550 Southwest Gas Corp. 397,309 18,856 UNS Energy Corp. 355,807 17,413 UIL Holdings Corp. 437,264 17,311 Black Hills Corp. 379,816 16,727 New Jersey Resources Corp. 358,818 16,093 PNM Resources Inc. 683,427 15,917 South Jersey Industries Inc. 272,676 15,158 ALLETE Inc. 305,031 14,953 Avista Corp. 516,635 14,156 NorthWestern Corp. 321,852 12,829 El Paso Electric Co. 346,989 11,676 MGE Energy Inc. 199,956 11,085 Northwest Natural Gas Co. 232,300 10,179 Otter Tail Corp. 312,514 9,732 American States Water Co. 166,139 9,565 CH Energy Group Inc. 129,371 8,460 Empire District Electric Co. 367,002 8,221 California Water Service Group 401,458 7,989 Laclede Group Inc. 181,569 7,753 Chesapeake Utilities Corp. 93,426 4,582 Ormat Technologies Inc. 186,480 3,851 SJW Corp. 118,338 3,136 Unitil Corp. 110,229 3,101 Middlesex Water Co. 151,387 2,955 Connecticut Water Service Inc. 74,835 2,187 York Water Co. 93,764 1,763 Artesian Resources Corp. Class A 78,242 1,758 Delta Natural Gas Co. Inc. 74,312 1,624 Genie Energy Ltd. Class B 147,785 1,368 * Cadiz Inc. 124,837 844 * Pure Cycle Corp. 87,292 458 * US Geothermal Inc. 514,441 175 * Synthesis Energy Systems Inc. 145,152 151 * American DG Energy Inc. 49,512 104 Total Common Stocks (Cost $22,171,905) Market Value Coupon Shares ($000) Temporary Cash Investments (2.1%) 1 Money Market Fund (2.0%) 2,3 Vanguard Market Liquidity Fund 0.147% 578,473,788 578,474 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Fannie Mae Discount Notes 0.095% 4/3/13 2,000 2,000 4,5 Fannie Mae Discount Notes 0.120% 6/5/13 5,000 4,998 6 Federal Home Loan Bank Discount Notes 0.090% 4/3/13 3,000 3,000 6 Federal Home Loan Bank Discount Notes 0.085% 4/19/13 3,000 3,000 4,5 Freddie Mac Discount Notes 0.130% 9/16/13 2,450 2,448 Total Temporary Cash Investments (Cost $593,921) Total Investments (101.7%) (Cost $22,765,826) Other Assets and Liabilities-Net (-1.7%) 3 Net Assets (100%) Securities with a market value of less than $500 are displayed with a dash. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $322,513,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.7%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $348,968,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $5,649,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Extended Market Index Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
